 "RESITAURANI- HORIKAWA-G.T.A. Enterprises, Inc. d/b/a "Restaurant Hor-ikawa" and Hotel and Restaurant Employeesand Bartenders Union, Local 11, AFI.-CIO.Cases 21-CA-18082, 21-CA-18234, 21-CA-18392, and 21-RC-15974February 12, 1982DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY MFt MBIRS FANNIN(;, JE NKINS, ANI)ZIMMENI RANOn September 2, 1980, Administrative LawJudge Clifford H. Anderson issued the attachedDecision in this proceeding. Thereafter, Respond-ent filed exceptions and a supporting brief, and theGeneral Counsel filed an answering brief to Re-spondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.I. The complaint includes two allegations of il-legal surveillance by Respondent prior to the elec-tion: (1) that Respondent followed various employ-ees about the premises; and (2) that Respondentclosely attended known union activists during theirmeal break. The Administrative Law Judge recom-mended that allegation (I) be dismissed on theground that the supporting testimony was one of"subjective impression";2however, he recommend-ed that allegation (2) be affirmed, finding that thesupporting testimony was based on "objective ob-servations." Respondent contends that this incidentalso is based on subjective evidence. We find meritin this contention. It is clear from the record thatthe testimony offered in support of both allegationswas composed of the "subjective impressions" ofthe witnesses rather than a factual recitation basedon events. Accordingly, we shall dismiss the viola-tion based on Respondent's alleged shadowing ofunion activists during the meal break, as well as theallegation of surveillance based upon its purportedfollowing of employees around the premises.' Respondent has excepted to certain credibility findings made by theAdministrative Las Judge It is the Board's established policy nol tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderancr e of all of the relesant esidencc con-vinces us that the resolutions are incorrect Standard Dry W4aIl ProductsrInc. 91 NLRB 544 (1950), enfd 188 F2d 362 (3d Cir. 1951) We havecarefully examined the record and find no hasis foir reversing his findings2 No exception was taken to this finding260 NLRB No. 292. The Administrative Law Judge found that em-ployee Lucien Kubota's participation in the demon-stration which took place inside Respondent's res-taurant on October 27, 1979,3 was protected underthe Act, that in such context Kubota's misconductin entering the restaurant without authorizationwas insufficient to justify her termination, and thatit was a violation of Section 8(a)(1) for Respondentto discharge her for her participation in the demon-stration. We disagree.On October 27, 1979, at 5 p.m., a group of 30persons demonstrated in front of the building inwhich Respondent's restaurant is located. Of thegroup, only Kubota, who was on her time off, wasan employee of Respondent.4The demonstratorspicketed and distributed handbills to inform thepublic of Respondent's alleged failure to improveworking conditions, to protest the discharge of anemployee, to raise questions about Respondent'srole in the recent arrest of another of its employ-ees, and to object to Respondent's refusal to nego-tiate with the Union.At approximately 5:30 p.m. the demonstrators,including Kubota, without permission or invitation,entered the building and went down the stairs andinto the restaurant by way of its main entrance.They marched through the reception area where13 customers were waiting to be seated.5to the ad-ministrative offices at the back of the restaurant.There they confronted Restaurant Manager Taki.After a brief exchange between her and some ofthe demonstrators they turned around and left therestaurant by way of the reception area. Both inentering and leaving the reception area the demon-strators chanted "Horikawa" and some additionalwords in Japanese. The demonstrators were in therestaurant for 10 to 15 minutes.On November I Respondent discharged Kubotafor "direct participation in the mass demonstrationin the restaurant premises during active businesshours, designed to interrupt and interfere with thebusiness activities of the restaurant, and to discour-age customers from patronizing the restaurant."We agree with the Administrative Law Judgethat, while the demonstration was carried on out-side the restaurant, the demonstrators, includingKubota, were engaged in protected concerted ac-tivity, because the demonstration was related toworking conditions at Respondent's restaurant andwas in protest of certain of Respondent's unfairlabor practices. Unlike the Administrative Law' All daies are 1979 unless otherwise statedI4 lT o former emnployees, Sailo and Ikuyo. also participated in the dem-onstration, holevcr. the rest of the demonstrators uho entered Reponnd-e lt ' restclurant waere strangers to its operation lI The restialralnt wass croisded (as "as usual onr ai Salurdas night1197 DI)tCISI()NS ()F NATIO)NAL L AO()R RELATI()NS BOARDJudge, however, we find that Kubota and the otherdemonstrators lost the protection of the Act whenthey took their demonstration inside the restaurant.Not all concerted activity is protected.' Merelybecause such activity is conducted in furtheranceof a labor dispute does not mean that in each andevery instance it will enjoy the Act's protection.For example, it will not be protected if conductedin an unlawful or violent manner or as a partialstrike or slowdown. Further, where and when itoccurs can have a direct bearing on whether it isfound to be protected.7Such is the case here,where 30 picket demonstrators, only I of whomwas an employee of Respondent, descended as abody upon Respondent's facility and, while chant-ing, jammed into the already crowded restaurantand pushed their way through the reception area tothe back and then out again in the same noisymanner. This demonstration lasted 10 to 15 minutesand occurred when customers were in the recep-tion area waiting to be seated and the dining roomwas full or near capacity. Indeed, the Administra-tive Law Judge found that this conduct of Kubotaand the other demonstrators clearly had an impacton the business operations of Respondent, and thatthe customers were exposed to the sights andsounds of the demonstrators.By invading the restaurant en masse and parad-ing boisterously about during the dinner hour whenpatronage was at or near its peak, the demonstra-tors seriously disrupted Respondent's business.Clearly, their conduct interfered with Respondent'sability to serve its patrons in an atmosphere free ofinterruption and unwanted intrusion; and it is likelythat such conduct infringed on the customers'dining enjoyment. Such an invasion of an employ-er's premises might be hard to find warranted evenin an industrial setting." In a restaurant or otherretail establishment it is wholly unwarranted andcannot be justified regardless of purpose or origin.This is especially so when it occurs at the height ofthe retailer's serving the needs or wants of its cus-tomers.9R See Mul Landfill Corporation, 210 NLRB 167 (1974)See JTwo Wheel Corp. d/b/a Honda of Mineola. 218 NL RH 486 (1075)6 Compare Herbert Bernstein, Alan Bernstein. Laura BernMstin. a -opart-nership d/b/a Laura Modes Company, 144 NLRB 1592 (1963)9 Our dissenting colleague claims that our description of the demon-stratiton in the restaurant was "exaggerated" and that the record does notsupport the conclusion that the restaurant was crowded. The fact re-mains, however, that there were 13 customers in the reception area stal-ing to he seated, and the receptionist testified that the restauranrit as verybusy. Thus. she stated. "I spoke to Sato. who was the only one I recog-nized besides [Kubota]. because he used to vwork in the teppan roon. Andhe talked to me I told him that-if they would please lease, becausewe were real. real busy that night, and I didn't want any prohlems Andwhatever it is they were going to do, to go do it upstairs or outside. andnot in the Restaurant " This testimony also supports our conclusionl thatthe invasion of Respondent's restaurant by the demonstrators unrduly dis-The Board has traditionally acknowledged thenecessity for applying different rules to retail enter-prises from those to manufacturing plants with re-spect to the right of employees to engage in unionactivity on their employer's premises. Specifically,the Board has recognized that the nature of retailestablishments, including restaurants, requires thatan atmosphere be maintained in which customers'needs can be effectively attended to and that, con-sequently, a broad proscription of union activity inareas where customers are present is not unlaw-ful.1°As a result, the Board has allowed retail es-tablishments to impose no-solicitation rules whichpreclude soliciting in areas frequented by custom-ers so as to prevent disruption of the customer-salesperson relationship. See Marshall Field & Com-pany, 98 NLRB 88, 92 (1952), enfd. as modified 200F.2d 375 (7th Cir. 1952). Although a no-solicitationrule is not involved in the instant case, we find theprinciples which underlie the broad proscription ofunion solicitation in a retail setting are equally ap-plicable to conduct of this kind. Thus, in the cir-cumstances of the present proceeding, we cannot,like the Administrative Law Judge, dismiss Kubo-ta's misconduct-as he himself found it to be-asonly a minor disturbance or distraction which, inbalancing the competing interests involved, re-quired Respondent to forgo taking any disciplinaryaction against her as its employee. Rather, we con-clude that this uninvited invasion of Respondent'srestaurant premises transgressed the boundaries bywhich concerted activity, even that which, as here,was nonviolent, and in protest of Respondent's un-lawful conduct, is deemed protected by the Act.Consequently, the demonstrators inside the restau-rant did not enjoy the Act's protection. 12Moreover, Kubota's being an employee does not,under the circumstances, confer upon her any spe-cial status. The Administrative Law Judge consid-ered it significant that Respondent had no rule pro-rupled its operalion by interfering with the ability of Respronldenrt to serveits customers in a hospitable and peaceful setting"' See !wmo Whee('l Corp d/bh/a Honda of Mineola. supru. cases cited atrfi 3,1 Although the dissent concedes that Respondernt's restaurant is aretail establishment, it has concluded that the effect of the demonstrationon the customers present at the time was negligible and that Board law inthis area therefore is inapplicable Apparently, our colleague would findthat. while peaceful employee soliciting within a retail establishment law-fully can he prohibited because it is too disruptive of the customer-sales-person relatiotnship, inxasionll of the premises of a restaurant by 30 noisydemonstlrators duiring the dinner hour is not'' We are puiz'led by our colleague's reference to the fact that one ofthe demonstrators (nlot Kubola) took a photograph of the manager ill heroffice during the period the demonstrators were in the restaurant or thatIdvartce publicity of' the demonstration appeared in the local Japanesetnewspaper. Our findidngs anid conlctusiOns in no waiy are based on theseevenis, as is evsidenl from our description of the demonstiratin nwhichoreils menliotn of either of Ihrem, anld we percei'.e no rele.an:ce in therseCe ents to the i.,suc of K thbta's dismissal198 "RESAULRANT HORIKAWA"hibiting employees from entering public or privateareas of the restaurant while they were not work-ing. He also noted that employees entertainedthemselves in the office or a television room duringtheir nonworking time. Contrary to the Adminis-trative Law Judge, we attach no significance tothese facts. That no rule existed against the individ-ual use of the restaurant's facilities by an employeeon his or her nonworking time has no relevance toa situation involving 30 demonstrators who, togeth-er, push their way into the restaurant without au-thorization to carry on their demonstration.The situations are poles apart. The use of a res-taurant by employees while not at work cannot beequated to, nor can be validly compared to, a massdemonstration. Consequently, Kubota's status as analleged discriminatee is not enhanced by privilegesallowed her as an employee. Thus, we find thatKubota, having participated in the demonstrationin Respondent's restaurant, forfeited the protectionof the Act. She was, therefore, subject to any disci-pline which Respondent chose to impose upon her.Accordingly, we shall dismiss the allegations of thecomplaint that Respondent violated the Act by dis-charging Kubota.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,G.T.A. Enterprises, Inc. d/b/a "Restaurant Hor-ikawa," Los Angeles, California, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, as somodified:I. Delete paragraph l(c) and reletter the subse-quent paragraphs accordingly.2. Substitute the following for paragraphs 2(a)and (b):"(a) Offer to Rosario Leyba immediate and fullreinstatement to his former job or, if such job is nolonger available, to a substantially equivalent posi-tion, without prejudice to his seniority or any otherrights and privileges, discharging, if necessary, anyreplacement hired after the date of his unlawfuldischarge."(b) Make Rosario Leyba whole for any loss ofearnings which he may have suffered by virtue ofthe discrimination against him by paying him anamount equal to what he would have earned fromthe date of his discharge to the date that he is of-fered reinstatement with appropriate interest, to becomputed in the manner set forth in the section ofthis Decision entitled 'Remedy."''33. Substitute the attached notice for that of theAdministrative Law Judge.IT IS FURTrHER ORI)ERED that the complaint bedismissed insofar as it alleges violations of the Actnot found herein.Ir Is FURTHER ORDERED that the election held atLos Angeles, California, on July 20, 1979, in Case21-RC-15974 be, and the same hereby is, set aside,and that Case 21-RC-15974 be, and the samehereby is, severed from Cases 21-CA-18082, 21-CA-18234, and 21-CA-18392 and remanded to theRegional Director for Region 21 for the purpose ofconducting a new election.[Direction of Second Election14 omitted frompublication.]MI MBER FANNING, dissenting in part:Unlike my colleagues, I agree with the Adminis-trative Law Judge that Kubota was discharged inviolation of Section 8(a)(l) of the Act for participa-tion in protected concerted activity that occurredOctober 27, 1979. This activity consisted of partici-pation in a group demonstration, of short duration,inside the restaurant where Kubota was employedas a waitress. Kubota was not scheduled to work atthis time. The Administrative Law Judge conclud-ed that her participation "did not on balance justifyterminating her employment" particularly as thedemonstration involved the protest of Respondent'sunfair labor practices which were well publicizedby the leaflets and picket signs used in the earliersidewalk picketing by the same group.About 30 demonstrators entered the restaurant atapproximately 5:30 p.m. Kubota was the only "cur-rent" employee among them. Sato and Ikuyo wereformer employees who participated. The picketsigns and leaflets used outside referred to Sato'srecent arrest by immigration officials, as well as tothe discharge of former employee Leyba, to theemployment conditions at the restaurant, and to therecent unsuccessful attempt of employees toachieve union representation by election.My colleagues reverse the 8(a)(1) violation as toKubota. They conclude that "Kubota and the otherdemonstrators lost the protection of the Act whenthey took their demonstration inside the restau-rant."15 In reaching their conclusion my colleagues:' In accordance with his dissent in O/y.npic Mediwal Corporaion, 250)NL RH 146n (1}8(). Member Jenkins would award interest on the backpaydue based ot Ithe formula set forth thereinI [(Itxr o ,ir footnote omitted from publication ]," As the Administrative Law Judge found, the alleged violation con-ccrns onls Kubota Her discharge occurred November I1 when she waspresenicd uilh a leteir discharging her for "participation in the masdemonstraltiolil n the restaurant premises during active business hoJrs199 I)tECISIONS OF NATIONAL LABOR RELATIONS BOARDdescribe the demonstration within the restaurant interms that I regard as exaggerated, saying that thegroup "jammed into the already crowded restau-rant and pushed their way through [the restaurantand] out again in the same noisy manner." Theysay, also, that the dining room was "full or near ca-pacity"-contrary to the thrust of the receptionist'stestimony-and portray the participants as "parad-ing boisterously about during the dinner hour whenpatronage was at or near its peak."16In my viewthe record does not support the majority's descrip-tion of what happened. Granted that "customerswere exposed to the sights and sounds of the dem-onstrators," what occurred seems more accuratelydescribed as limited to chanting in Japanese whilefiling down the steps and through the corridor toManager Taki's office, followed by a return to thestreet up the same stairs. 7Thus I would describe the group-crossings of thepublic areas of the restaurant as orderly, involvingno intrusion into the various dining areas, lasting atmost 15 minutes, and accompanied by no threat orcalculated attempt to disrupt the restaurant's busi-ness. The photograph taken of the manager in heroffice was not taken by Kubota, and appears tohave had no sinister connotation. It may have beena matter of news coverage inasmuch as a Japaneselanguage newspaper had announced that a demon-stration in front of the restaurant would occur. Ac-cording to Kubota's testimony, the group mainlywanted to ask Manager Taki about the circum-stances of Sato having been picked up by immigra-tion officers a week before, a purpose explained bythe demonstrators before they entered.Employee misconduct incident to strikes is cus-tomarily assessed by the Board in terms of balanc-ing such activity against the severity of the unfairlabor practices that provoke the strike. In Thayer'8the court referred approvingly to that approach bythe Board. I would also note that in some cases ofindustrial disturbance the Board has declined tofind unprotected an employee work stoppage last-ing several hours. See, for example, Lee CylinderDivision of Golay & Co., Inc., et al., 156 NLRB1252, 1262 (1966), where employees stopped workto protest an illegal discharge and loitered in theplant for 1-1/2 to 2 hours awaiting a decision. Herethe demonstration occurred in a restaurant where alabor dispute had been in progress for some'6 Kubota had testified that business picks up in the restaurant after5:30 p.m and that the restaurant is busy from 6:30 to 8." The restaurant's receptionist referred to 13 persons waiting to beseated. They had reached the restaurant by elevator. She described therestaurant facilities as consisting of a sushi bar, a dining room, a banquetroom, and a teppan room. The latter has tables for eight persons; cookingfor a table is begun when eight are seated.I' N.L.R.B. v. Thayer Company. and I .N 7hayer, 213 F.2d 748 (IstCir. 1954). cert denied 348 U S 883.months. Restaurants are considered a retail endeav-or and in the context of ongoing organizing ofretail store employees the Board has stated its pur-pose as being "to prevent undue interruption ordisturbance of the customer-salesperson relation-ship and the consequent disruption of store busi-ness."'9Examining the demonstration here in thatlight, interruption and disruption were negligible.From the standpoint of inconvenience to diners thedemonstration was virtually innocuous. The dem-onstration did not involve entering areas where pa-trons were in fact dining; it was directed at man-agement; it was timed early in the dinner periodthus calculated to minimize diner impact, if any; itlasted at most 15 minutes; it was orderly and in-volved no threats, and-importantly-the demon-strators left when they were asked to do so. To mymind the apparent continuation of Respondent's re-prisals for union activity suggested by this recordfar outweigh the speculative impact of the briefdemonstration in which Kubota participated.20I would order Kubota reinstated with appropri-ate backpay.iS See Marshall Field d Company. 98 NLRB 88, 92 (1952). enfd. asmodified 200 F.2d 375 (7th Cir 1952)2o My colleagues quote the testimony of the receptionist who askedthe demonstrators to leave, saying "we were real, real busy that night,and I did not want any problems." I suggest that their "reading" is tooliteral. It is evident on the record that the receptionist was anticipating abusy evening later on. This is established by the reservation sheet and thenotations of arrival times thereonThe discharge letter given to Kubota mentions "direct participation" ina mass demonstration. Kubota did participate in the demonstration to theextent of filing through the restaurant corridor with others to the manag-er's office. However, she did not lead the demonstration and did not takethe picture of the manager, referred to in Respondent's discharge letter as"the illegal photographing of a company representative." The purpose ofthe demonstration was to talk with the manager in her office. To do thisit was necessary to pass through the corridor but not the separate diningrooms. Kubota described herself as a "passive participant" in the demon-stration, which on the record seems appropriate. The demonstration itselfwas brief and the impact on diners in the various dining rooms not shownto be other than minimal. That it "disturbed" the 13 persons waiting tobe seated is speculative. To characterize the incident as "an invasion ..by 30 noisy demonstrators" is in my view to aggrandize it. To compareits impact to the interruptions of business from a union organizing cam-paign of on-duty selling employees in a department store is to ignore re-ality. I have pointed out in this dissent that such activity in departmentstores is specifically banned by Board law, with which I have agreed.The single demonstration in this restaurant is variously described as last-ing 5 to 15 minutes and the demonstrators as leaving when they wereasked to leave. Customer impact based on this brief demonstration at thebeginning of the evening dinner period as compared with the effect to beanticipated from an extended organizing campaign within store premisesare poles apart2()0 "RESTAURANT HORIKAWA"APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAl LABOR REI.ATIONS BOARDAn Agency of the United States GovernmentAfter a full hearing at which the parties had an op-portunity to present their evidence, the NationalLabor Relations Board has found that we violatedthe National Labor Relations Act, as amended, andhas ordered us to post this notice in the English,Japanese, Spanish, and Korean languages, and tocarry out its terms.The Act gives all employees these rights:To engage in self-organizationTo form, join, or help a unionTo bargain collectively through a repre-sentative of your own choosingTo act together for collective bargainingor other mutual aid or protectionTo refrain from any or all of these things.WE WILL NOT interrogate employees abouttheir union activities, the union activities ofother employees, or employees' opinions con-cerning Hotel and Restaurant Employees andBartenders Union. Local 11, AFL-CIO.WE WILL NOT interrogate employees abouthow they intend to vote in an election to de-termine whether or not the Union should rep-resent them.WE WILl. NOT threaten employees that theymight lose their jobs, might be unable to work,or might suffer reduction in benefits or otherterms and conditions of employment, shouldthe Union win a National Labor RelationsBoard election or otherwise be designated asthe employees' representative.WE WILL NOT grant additional unpaid timeoff in order to influence employees to voteagainst the Union.WE WILL NOT threaten to have employeesdeported or threaten to get even with employ-ees because of their activities or sympathies onbehalf of the Union.Wi WlIL. NOT threaten physical harm or ac-tually strike, grab, or push employees becauseof their activities or sympathies on behalf ofthe Union.WE WitL .NOT solicit employee grievanceswhile creating the impression that such griev-ances will be remedied in order to discourageemployee support for the Union.WE WILI NOT promise increased benefitssuch as dental insurance in order to discourageemployee support for the Union.WE WILL NOT confiscate union literature orprohibit employees from taking union litera-ture from union supporters on public property.WE WILI. NOT schedule employee meetingsso as to prevent employee attendance at unionmeetings.WE WIL .NOT discharge employees becausethey ask questions concerning benefits if theUnion were to represent employees or becauseemployees act in concert with others to pro-test our unfair labor practices.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exer-cise of their rights to self-organization, toform, join, or assist labor organizations, to bar-gain collectively through representatives oftheir own choosing, or to engage in other con-certed activities for the purpose of collectivebargaining or other mutual aid or protection asguaranteed in Section 7 of the Act, or to re-frain from any or all such activities.WE WILL offer Rosario Leyba immediateand full reinstatement to his former job or, ifsuch job is no longer available, to a substan-tially equivalent position without prejudice tohis seniority or any other rights and privileges,discharging, if necessary, any replacementhired after the date of his unlawful discharge.WEi wiil. make Rosario Leyba whole forany loss of earnings which he may have suf-fered by virtue of the discrimination againsthim by paying him an amount equal to whathe would have earned from the date of his dis-charge to the date that he is offered reinstate-ment with appropriate interest.G.T.A. ENTEIRPRISES. INC. D/B/A"RESTAURANTI HORIKAWA"DECISIONSTA IEMENT OF TrHF CASICl IFFOR) H. ANDI)RSON, Administrative Law Judge:This case was heard before me at Los Angeles. Califor-nia. on February 4-8, 12-15, 20, and 21, 1980, pursuantto a second amended order consolidating cases, amendedconsolidated complaint and amended notice of hearingissued on December 28. 1979, by the Regional Directorfor the National Labor Relations Board for Region 21.Said second amended order had been preceded by the is-suance by the Regional Director of a complaint andnotice of hearing on September 21, 1979, a report on ob-jections and order directing hearing and order consoli-dating cases and notice of hearing on September 28,1979, and an amended order consolidating cases, andconsolidated amended complaint and amended notice ofhearing on November 16, 1979. These pleadings werepredicated upon charges and a petition filed by Hotel201 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Restaurant Employees and Bartenders Union, Local11, AFL-CIO (herein the Union), against G.T.A. Enter-prises, Inc. d/b/a "Restaurant Horikawa" (herein calledRespondent or the Employer) as follows: Case 21-CA-18082 on August 10, 1979, Case 21-CA-18234 on Sep-tember 28, 1979, Case 21-CA-18392 on November 13,1979, and Case 21-RC-15974 on May 29, 1979.The amended consolidated complaint alleges that Re-spondent committed certain violations of Section 8(a)(1),(3), and (5) of the National Labor Relations Act, hereincalled the Act.The Union filed timely objections to the conduct ofRespondent as it affected the Board election held on July20, 1979. These objections in part parallel the unfairlabor practices of the amended consolidated complaintand in part allege other conduct which it contends re-quire the election results be set aside.Upon the entire record of the case,' from my observa-tion of the witnesses and their demeanor,2as well as thebriefs of the parties,3I make the following:FINI)ING;S OF FAC I1. JURISDICTrIONRespondent has been at all times material a Californiacorporation operating a restaurant in Los Angeles, Cali-fornia. Respondent annually derives revenue in excess of$500,000 from its restaurant and purchases goods andproducts valued in excess of $25,000 from suppliers lo-cated in the State of California who in turn have pur-chased and received said goods directly from supplierslocated outside the State.The amended consolidated complaint alleges, theamended answer admits, and I find that Respondent is anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.II. THI lABOR ORGANIZATION INVOI VII)The amended consolidated complaint alleges. theamended answer admits, and I find that, at all times ma-terial herein, the Union has been a labor organizationwithin the meaning of Section 2(5) of the Act.i11. ITHt Al IT.ILi1) UNIFAIR lABOR P'RA( I'ICI.SThe General Counsel has alleged a variety of viola-tions of Section 8(a)(l) and (3) of the Act and seeks abargaining order remedy with a concomitant finding of aI Subsequent to the conlcl usion of the hearing in the case Itic (eiler;lCounsel sought permission to submit additional documenlary CeidenceFollowing receipt of the positiotns of the parties, I alloted both the ;Gel-eral Counsel and Respondent to* submit certain documentary evidenceThe English language ptortion only of all bilingual Sparnsh-Enlglish orJapanesc-English exhibit 'aas relied (on Regrettlbly, the spelling of thenames of certain individuals varied in the recordz The hulk of testimony received was through Spamnish-Finglish andJapanese-English language interpretation' The parties filed timely post-hearing briefs. Respondent subsequentlsfiled a motion for pernmission to file a reply brief to the G(eneral Counsel'sbrief assertedly for the purposes of correcting certain faTctual inaccuraciesand misrepresentations. I denied the motion I halve relied on the briefssolely as the positions and arguments of the parties Asscrtions or repre-sentations not supported by the record or the legal authorities cited haslcbeen disregarded.violation of Section 8(a)(5) of the Act. Respondentdenies the conduct attributed to it and, in the majority ofallegations, denies responsibility for the individuals theGeneral Counsel contends are agents of Respondent. Thevarious agency and unfair labor practice issues in thecase lend themselves to an item-by-item presentation.A. The Agency Allegations1. BackgroundRespondent operates a restaurant situated in the base-ment of the Kajima Building which is located at 111South San Pedro Street, Los Angeles, California (hereinthe restaurant). The restaurant offers Japanese cuisineserved in a traditional manner. Luncheon and dinnerservice of food and beverages are offered.The restaurant employs approximately over 60 em-ployees. It is divided into public areas of general recep-tion, dining room, bar, teppan, and sushi, and into pri,.alcor employee areas of kitchen, service, and administr;ltion.The parties in the representation case, xwith the appr-t o\ilof the Regional Director. stipulated to an election in (tifollowing unit at the restaurant:All kitchen, dining room and bar employees,,: i-eluding office clerical employees, %watchmen. gluatd,and supervisors as defined in the Act.The parties also stipulated, as part of the electiont aglcc-mnent:In connection with Case 21 RC 15974 the parttieshereto agree that all chefs are not superx isorswithin the meaning of the Act and atre entitled tovote.The amended consolidated complaint alleges the fol-lowing individuals as supervisors and agents of Respond-ent:4Yasuo Horikawa, Natsuko Taki, Masao Takenioto.Takashi Iwabuchi, Jiro Robinson, and Kazuko Harrell.These individual will be discussed seriatim:2. Yasuro HorikawaHorikawa is the president, principal, and admittedagent of Respondent. He has substantial restaurant inter-ests in Japan and spends approximately half his time inthat country. He also has interests in a second restaurantin California not involved in this proceeding. While anadmitted agent, Horikawa is not involved on a full-timebasis in the management of the restaurant. I find he is asupervisor \within the meaning of Sectioni 2(11) of theAct and an agent of Respondent.3. Natsuko TakiTaki is the manager and admitted agent and supervisorat the restaurant. Respondent contends that, save forHorikawa, Taki is the sole supervisor at the restaurant.She is active in the day-to-day management of the facili-ty and is its principal managing agent. I find she is a su-()ther ildisldu als who the (ic lcr;ll CounIIiiI cIionilends are sUPern is rsfor purp-s ,e' s ,L uit placelmcllt tlrll i re discusscd inlrai202 "RESTAURANT HORIKAWA"pervisor within the meaning of Section 2(11) of the Actand an agent of Respondent.4. Masao TakemotoTakemoto, the office manager, directs the work of theoffice staff and is involved in the administrative aspectsof the restaurant's operation. Takemoto is salaried, as areall the office staff, although his salary level is substantial-ly higher than all employees save the manager. Also, hereceives significantly higher annual bonuses and employ-er-paid life insurance than other employees.Takemoto is involved in hiring employees for his sec-tion. He interviews prospective applicants alone or withTaki. He makes recommendations with respect to hire,although Taki testified she makes all hiring decisions.Like other section heads, Takemoto can administer atleast low-level discipline without approval and is in-volved in training employees in his section.Takemoto regularly attends weekly section meetingsattended by all section heads and certain other employ-ees where business issues and plans are discussed andproblems aired. He also on at least several occasions par-ticipated with Taki in meetings where employees re-ceived pro-restaurant preelection campaign addresses.Takemoto requested a meeting with and met individuallywith employee Satoshi Sato. At that meeting he dis-cussed the upcoming representation election, companybenefits, and the consequences of unionization. Takemotodistributed company antiunion literature at this meetingand informed Sato he had been researching union issuesfor management. Takemoto also told Sato that he wouldbe paid overtime for the period of time they met togeth-er, and he was so paid.Takemoto did not testify at the hearing nor was his ab-sence explained on the record. As discussed in greaterdetail, infra, I am unable to accept the statements of Takithat all supervisory authority at the restaurant residessolely in her. Takemoto was clearly a trusted comradewho worked closely with Taki. He was highly paid incomparison to others and was active in the election cam-paign on behalf of management. His role in the decision-making structure, both as to staff meetings and hiring,was active and substantial at least with respect to his sec-tion.On the basis of all the above, I find that Takemotowas a supervisor within the meaning of Section 2(11) ofthe Act and an agent of Respondent. Even were he notto have had any of the actual authority the indicia ofwhich are enumerated in Section 2(11) of the Act, it isclear that Respondent has cloaked Takemoto with suffi-cient apparent authority in these areas to have been rea-sonably regarded by employees as an agent of manage-ment for purposes of the unfair labor practice allegationsherein.5. Takashi lwabuchi`Iwabuchi is the assistant manager and the acting chiefof the teppan section. He is salaried and receives a sig-5 Iwabuchi's name was on the election list of names and addresses pre-pared by Respondent and submiltted to the Union His .xote was chal-lenged by the Union The challenge sas nerer re,olednificantly greater salary and annual bonus than any em-ployee save for the office manager and the manager. Hereceives the same employer-paid life insurance coveragethat the office manager and the head chef receive whichis much higher than other employees.Iwabuchi is in charge of the busing employees andprepares their work schedule on a regular basis. He rep-rimands them and, in at least several instances, hasthreatened inadequate workers with termination shouldthey fail to improve. Former employee Lucy Kubota tes-tified that she had requested a day off from the assistantmanager and he granted her request without obtainingthe approval of the manager. Iwabuchi is the primary re-corder of the business transacted at the section headmeetings and maintains a desk and file cabinet in theoffice for his records.Iwabuchi did not testify at the hearing nor was his ab-sence explained by Respondent. Several employees testi-fied to the active, indeed, the controlling role Iwabuchiplayed in their interview and hiring process. While Takitestified that no employee was hired at the restaurantwithout her interviewing and approving their hire, Icredit the testimony of employees Leyba, Ortiz, Gutier-rez, and Kubota that Iwabuchi played an active role intheir interviewing and hiring process and, in the case ofOrtiz, find that he was hired without meeting Taki. Iwa-buchi clearly made written comments on the applicationpapers and expressed his recommendations concerninghire to Taki. I find his recommendations with respect tohire, at least in the instances stated, were effective.Iwabuchi conducted employee meetings where attend-ance was required and company rules concerning em-ployee conduct were discussed. While Taki suggestedshe would have Iwabuchi start employee meetings orstart employee applicant interviews expecting to arriveherself a few minutes later, I cannot credit her testimonyin this regard. I find that Iwabuchi had occasion to holdsuch meetings on his own. Taki seemed to me to have afirm determination not to admit, either generally or inspecific example, that she was not the sole supervisor atthe facility. This determination, coupled with the dangerof distortion in the translation process, produced testimo-ny which could not be relied on where it sought to denyexamples of the supervisory status of other employees ofRespondent.Like Takemoto, and perhaps even more actively, Iwa-buchi was involved in the campaign against the Unionon behalf of Respondent. As discussed in detail infra, hemet with Latino employees and distributed a sampleballot in an antiunion context. He spoke forcefully onbehalf of management at employee meetings and in indi-vidual conversations with employees and regularly actedfor management in opposing the Union.I have found that the assistant manager at least occa-saionally hired employees on his own. I have also foundthat he directed, scheduled, reprimanded, and instructedemployees. There is no doubt that he is a superv isorwithin the meaning of Section 2(11) of the Act and anagent of Respondent.6; Taki's tcsllTrnlos to the ,ontrars is dlicrcdlled "s here Irc [nl.lhll i,ith the Ic'sinions ti otlh.er,203 DECISIONS OF NATIONAL LABOR RELATIONS BOARD6. Jiro Robinson7Jiro Robinson is the chief bartender. He has two bar-tenders, two cocktail waitresses, and a cashier under hisdirection. He schedules these employees and is in chargeof his section. Robinson has authority to administer lightdiscipline and may send employees home when the man-ager is absent. He undertakes initial applicant interviewsand reports to the manager concerning his evaluation ofthe applicant.Robinson also occasionally acts as the night managerwho is responsible for locking up at the close of businessand for general security and safety. Robinson is also re-sponsible for ordering section supplies and maintaininginventory records. He has a desk in the office and keepsrecords there on a regular basis.Robinson is salaried and receives an annual incomelower than the office manager and assistant manager butsignificantly higher than all other employees. His annualbonus and insurance coverage is of similar relative mag-nitude. The bartenders and cocktail waitresses in his sec-tion are hourly paid and receive lower wage and fringebenefits. Robinson did not testify nor was his absence ex-plained by Respondent. Again, I am unable to creditfully the testimony of Taki regarding the limited powersgranted her section heads, including Robinson's, with re-spect to supervisory functions. I find that he responsiblydirects his employees. Robinson spends time at his officedesk or elsewhere preparing employee schedules orkeeping inventory records current. The record seemsclear to me that Respondent, at the very least, held outRobinson, among others, as a section head with actual orapparent authority to supervise employees, to participatein training, and, in some cases, to interview prospectiveemployees. I find Robinson, for the reasons stated, to bea supervisor within the meaning of Section 2(11) of theAct and an agent of Respondent.7. Kazuko Harrell"Harrell is the head waitress in the dining room. Shehas between four and eight employees under her direc-tion and makes out the weekly schedules for these em-ployees. She has been involved in initial job interviewswithin her section and regularly passes out initial appli-cation papers. She is involved in training and familiariz-ing new employees with their duties in the section. Em-ployee witness Kazuko Murakami referred to Harrell asher supervisor in her testimony. Harrell is hourly paidand the record is not clear what relative salary differenceexists, if any, between her and other waitresses. Herbonus, while less than the others described above, ismore than double that of waiters and waitresses and herinsurance fringe coverage is in a higher category thanregular employees.Harrell administers light discipline and corrective sug-gestions to the employees in her section. Employee Ortiz7 Robinson's name was on the election list of names and addresses pre-pared by Respondent and submitted Io the Union. His vote was chal-lenged by the Union The challenge was never resolveds Harrell's name was on the election list of names and addresses pre-pared by Respondent and sumitted to the Union Her vote was chal-lenged by the Union The challenge wsas never resolved.was instructed by the assistant manager to listen to theinstructions of Harrell. Harrell, along with other sectionheads, is responsible for bringing employee difficulties tothe manager's attention for resolution. She regularly per-forms job-related duties in the office between 3 and 5p.m., a period when regular waiters and waitresses arenot working. Harrell, along with Robinson, had occasionto confront individuals handbilling at the restaurant andsuggested they were not properly on or near the prem-ises. Further, she, as will be discussed infra, issued ordersto and recovered handbills from employees as they at-tempted to enter the premises.While the issue is closer with respect to Harrell thanthe other individuals discussed above, I am convincedthat Harrell is a supervisor within the meaning of theAct and an agent of Respondent. First, as with other sec-tion heads, she had actual or apparent authority derivingfrom her regular role in directing the employees in hersection, scheduling those employees, being involved inthe applicant interview process, and in acting in a disci-plining or correcting manner with respect to employeesin her section. The record reflects that employees per-ceived section heads as having supervisory authorityover the employees in their section.I have considered the arguments of Respondent thatHarrell was merely most senior among the waitressesand that she as but one among others made correctivesuggestions and trained employees. This argument is par-allel to the argument that, at section meetings and in di-recting employees generally, section heads made sugges-tions or reported difficulties with no effective recommen-dation ever being made.It would appear that the decisionmaking process at therestaurant, as well as its supervisory structure, follows apattern somewhat unlike the more common hierarchicalauthority and superior-subordinate decisionmaking pro-cess that occurs in most enterprises. Respondent's deci-sion process seems to be heavily weighted toward con-sultation and establishing a management consensus withfew concrete recommendations made to superiors. Thisalso seems to apply to personnel matters. Accepting theexistence of this less than direct decisionmaking process,I nevertheless find that the section heads discussed,supra, including Harrell, have the actual or apparent au-thority to act in a supervisory capacity within their sec-tion. Respondent, even in the indirect way described, hasheld out its section heads to employees as having disci-plinary authority and scheduling authority. They haveestablished roles in interviewing and training employeesand act as information and grievance conduits to themanager. Section heads meet with the manager whenemployees problems occur. They discuss and recommendwage increases and disciplinary action with the manager.In the manager's absence her authority devolves essen-tially to the individual section heads for her own section.Based on all the above, despite the minimizing testimonyof Taki which I have discussed earlier, I find the sectionheads, including Harrell, are supervisors within themeaning of the Act and are agents acting for Respond-ent.204 "RESTAURANT HORIKAWA"B. The ,4llegations of Independent 8(a)(1) Violations91. Preliminary commentsRespondent, without explanation, chose to contest theallegations in the complaint primarily through collateralwitnesses rather than the agents alleged to have violatedthe Act. With the exception of Taki, no agent of Re-spondent testified to deny the conduct attributed to himor her. Nor did Taki address all the statements attributedto her. Largely, therefore, what follows is a recitation ofthe testimony of the General Counsel's witnesses con-cerning a wide variety of alleged conduct. In light ofthese facts the allegations will be discussed chronologi-cally, seriatim.2. Conduct alleged as occurring prior to the filingof the petitionMay 19 and 21, 1979, Alleged InterrogationConcerning Union Activities. Creation of theImpression It Would Be Futile To Support theUnion, Solicitation of Grievances Implying TheyWould Be Remedied, and Threat To HaveEmployees Deported-Natsuko TakiFormer employee Tomio Sakuma testified to a meet-ing with Taki in room a-6 of the restaurant in the veryearly morning of May 19, 1979. He testified that Takitold him "I know that Teru'°and you are gathering thesignature [sic] for the union authorization cards." AfterSakuma did not directly reply, Taki continued: "Whendid you start this? Who started this? Who signed thecards? and why are you doing this?" Following futherdiscussion, Sakuma recalled Taki asking: "Specifically,what are your grievances? State them." A discussion ofSakuma's perceived grievances then occurred with Takidemurring, debating, and advancing answers to thegrievances. Sakuma mentioned that employees had previ-ously discussed grievances among themselves and that anearlier petition or list was extant but that rather thanbring the list to management the employees had deter-mined to organize a union. Taki asked to see the list.During the conversation, Sakuma recalled Taki say shewould raise the grievances with Horikawa but that hewould not accept a union.On May 21, 1979, Taki and Sakuma resumed theirconversation when Sakuma presented Taki with the listthat employees prepared but later determined not tosubmit to management. Sakuma recalled that Taki askedabout the origin of the document and reasserted thatHorikawa would find a union unacceptable. Taki saidthat, were a union to come in, employees on studentvisas would have to quit.Taki did not testify in detail concerning the substanceof these conversations. She did not deny their occur-rence. She did, however, deny knowledge of employeeunion activity previous to the conversations. By closelyquestioning the internal consistency of Sakuma's testimo-9 Allegations associated with reduction in hours or discharge of em-ployees will be treated in a separate section, infra.'O Teru is the Japanese name for former employee Lucy Kubota.ny and by urging the credibility of Taki's testimony, Re-spondent seeks to contest the allegations.I credit the testimony of Sakuma, including that setforth above, as the accurate recollection of a witnesswho was attempting to answer truthfully the questionsput to him. I base this in part on the superior demeanorof Sakuma. Further, however, I find the denials of Takiinsufficient to challenge the detailed testimony ofSakuma as to what each said and did. Respondent's criti-cal examination of Sakuma's testimony must be consid-ered in the context of the inherent problems which occurduring translation of testimony. Given that circumstanceI am unable to conclude that Sakuma's testimony was in-consistent or self-impeaching. Rather, as noted above 1found it trustworthy and reliable. To the extent Taki'stestimony is inconsistent with that of Sakuma, it is dis-credited.Given the factual resolution, it follows that Taki's in-terrogations concerning union activities violate Section8(a)(1) of the Act. So, too, Taki's solicitation of employ-ee grievances in a union organization setting, coupledwith her responses to those grievances, also violates Sec-tion 8(a)(l) of the Act.Taki's prediction that Horikawa would not accept"unionization" is clearly a statement that Respondent'sprincipal agent, and therefore Respondent, would notaccept a union. As the General Counsel alleges theimport of such a statement from the day-to-day managerof the facility is that it would be futile for employees tocontinue to seek representation by a union. The creationof such an impression of futility chills employee freechoice in the exercise of their Section 7 rights and there-fore violates Section 8(a)(l) of the Act.The General Counsel argues that Taki's statement thatstudents on visas could not remain employed at the res-taurant if it were organized by a union is a threat todeport employees. I cannot accept the logical leap re-quired to sustain the General Counsel's position. Nostatements regarding deportation are inferable. It is clear,however, that Taki was threatening adverse conse-quences to student employees on visas; i.e., the loss ofemployment if a union organized the facility. Indeed,Sakuma was such a student employee. Inasmuch as thematter was fully litigated and the threat which occurredis similar to that alleged by the General Counsel, I shallfind a violation of Section 8(a)(l) of the Act by Re-spondent's threat of job loss, rather than by threat todeport were the Union to represent employees.3. Conduct alleged as occurring after the filing ofthe petition and before the electiona. June 16, 1979, alleged solicitation of grievancesimplying they would be remedied, threat of reprisals,and physical assault- Takashi IwabuchiSakuma testified to an early morning conversationalone with Assistant Manager Iwabuchi at the restaurantin Room A-6 on June 16, 1979. Iwabuchi did not testifyat the hearing. I credit Sakuma's version of what oc-curred. Without setting forth the details beyond thosenecessary to resolve the allegations in the complaint,205 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIwabuchi expressed disfavor with Sakuma's union activi-ties and asked Sakuma the basis for his interest in theUnion. When Sakuma suggested he sought better work-ing conditions, Iwabuchi replied: "Specifically, what areyour grievances?" Further conversation included Iwabu-chi complaining about Sakuma's solicitation of employeesupport for the Union.Iwabuchi encouraged Sakuma to quit his employmentand noted: "If you are planning to work any more orfurther, I am going to put you in a very miserable situa-tion." Sakuma indicated he intended to continue work-ing. Finally, when Sakuma expressed a desire and inten-tion to leave the room, Iwabuchi struck him once andthen a second time forcing Sakuma heavily against thewall. After so doing Iwabuchi stood mute with a veryfrightening look. II After a few minutes, Sakuma was al-lowed to leave but, as he did so, Iwabuchi said he would"get even" with Sakuma and other named waiters in theteppan section.Based on the above credited testimony, I find that Re-spondent violated Section 8(a)(1) of the Act by interro-gating Sakuma about his union activities, by threateningto retaliate against him because of his union activity, andby committing assault and battery upon him. I do notfind Iwabuchi's solicitations regarding Sakuma's griev-ances independently to violate the Act for they weredevoid of any context or implication which created theimpression that the interrogation was for purposes of sat-isfying the grievances. Rather, I find them part of thegeneral wrongful interrogation of Sakuma concerning hisunion activities and his interest in the Union.b. June 22 and 29, 1979, alleged interrogationconcerning union activities and creation of theimpression that union representation would be futile-NVatsuko TakiFormer employee Daniel Gutierrez testified to twomeetings of nine Latino employees and the manager oc-curring 3 and 4 weeks before the July 20, 1979, election,respectively. He testified that the office manager, Take-moto, attended the first but not the second meeting. Noother participant testified concerning the meetings.Gutierrez testified that he translated from English toSpanish at the meetings for Taki. At each meeting sheasked if employees had signed union authorization cards.One employee admitted to signing such a card butdenied he was "against" the restaurant. At the secondmeeting Gutierrez recalled that, in a discussion of thereasons for not supporting the Union, Taki noted thatemployees would receive no benefits from the Union be-cause Respondent would not sign a contract with theUnion and that therefore the employees would have tostrike.Respondent attacks Gutierrez' version of these meet-ings by describing inconsistencies in Gutierrez' testimonyand by noting the lack of corroboration by other wit-nesses. Despite the less than mechanical consistency, II ' Over the objection of Respondenl's counsel, I received, and credit,testimony from Japanese witness Murakami who had many years' experi-ence living in Japan, that the Yakuza, or fearsome look, is a hostile ges-ture in the Japanese culture with a more frightening aspect in its silencethan shouting belligerence.credit Gutierrez' testimony concerning the above-de-scribed events. First, he seemed to me to be an honestwitness trying to testify to what he said and heard. As atranslator at the meeting, it could be expected that hewould well recall what was said inasmuch as he was re-quired to repeat the comments made in translating theminto Spanish. Further, he testified to events in detail. I donot believe that Gutierrez would either misrecall orimagine two meetings in such detail. As to the lack ofcorroboration, Respondent, too, chose not to contest themeetings through Taki who testified at length at thehearing. Takemoto did not testify. Other witnesses werepresumably equally available to all parties. i 2Having credited Gutierrez' version of events, it fol-lows that I find Ms. Taki, by engaging in the conductdescribed above, violated Section 8(a)(l) by interrogatingemployees about their union activity and by creating theimpression among employees that union representationwould be a futility.c. June 25 and 29, 1979, threats of reprisals-MasaoTakemotoSatoshi Sato, a former employee of Respondent, testi-fied to a conversation in the restaurant kitchen on June25, 1979. At approximately 3 o'clock in the afternoon,Sato, Kuniko, an employee from the dining room, andNobuko, an employee from the teppan section, had justcompleted their meal and were conversing at a table. Ta-kemoto came in and seated himself at the table with theothers. Sato testified that Takemoto said that he hadbeen extremely busy in the past month but that he hadlearned a lot and that it had been a lesson. He continued:"[I]nstead of coming directly to us they applied the pres-sure of having gone to the outside organization ...Iprobably will quit if the company were to join the unionor become unionized .... I have two ways of gettingeven." These remarks were interpreted by Sato as athreat to contact the U.S. Immigration and Naturaliza-tion Service and have employees deported. None of theother participants in the conversation testified at thehearing.Respondent attacks the testimony of Sato concerningthis conversation primarily by arguing that he merelyoverheard the conversation of two others sharing a meal.Thus, argues Respondent, the conversation was "not in-tended for his ears." I reject the contention of Respond-ent here. Sato's uncontradicted testimony indicates thatTakemoto was the individual who joined the other three.Further, the close proximity of the participants makes itclear that all were the intended recipients of Takemoto'sremarks irrespective of the particular individual Take-moto was facing when he spoke. I therefore find that Ta-kemoto's remark concerning "getting even" was intend-ed for Sato's hearing and was clearly connected to Take-moto's animosity toward those who supported theUnion.I am unable to find that Takemoto's remarks can beheld to be a threat to contact the U.S. Immigration and12 German Perez, for example, an employee who was alleged to havetold Taki in these meetings that he signed a union authorization card, wasstill employed by Respondent at the conclusion of the hearing.206 "RESTAURAN1 HORIKAWANaituralization Service, for the testimony of Sato givesno objective basis for that conclusion. Sato himself wassubsequently apprehended by the U.S. Immigration andNaturalization Service. The subjective impressionsformed by a listener standing alone cannot give broadersignificance to a statement without objective evidence ofhidden or coded meaning not present here. It is suffi-cient, however, that Takemoto made the general threatthat he had means of "getting even." Such a threat vio-lates Section 8(a)( i) of the Act.Sato testified to a late evening conversation with Ta-kemoto on June 29, 1979, alone in room A-6. Sato wastold by Takemoto during this conversation that hewould be paid for the time spent in the meeting and waslater so paid. During the lengthy conversation about theadverse consequences of unionization, Sato recalled Ta-kemoto suggesting, inter alia; that an employee wouldnot be able to obtain benefits if the union representativedid not like the particular employee, that since the Com-pany would not accept unionization a strike wouldoccur, and that during a strike if employees sought towork elsewhere they would be blacklisted by the Union.Takemoto did not testify.Respondent notes that a document was used by Take-moto as a basis for the conversation. Presumably the pro-priety of the document is offered by Respondent to sug-gest that the conversation closely followed the documentand that Sato's recollections of statements different fromthose contained in the document are not to be believed.Respondent also argues that Sato described his conversa-tion with Takemoto to others in a "joking manner" andthat Sato admitted that he doubted the veracity of Take-moto's representations. Thus, Respondent concludes thestatements of Takemoto were without coercive effect.I credit Sato's unchallenged testimony regarding Take-moto's statements. It is true that a document was dis-cussed during the conversation and that the documentwas not coextensive with what Sato recalled Takemotosaid in the conversation. I do not find these facts to beany impediment to my crediting Sato or of the likelihoodthat Takemoto went beyond the document in his state-ments to Sato. I so find. Further, I do not find that Satoindicated to his colleagues that his conversation with Ta-kemoto had no effect upon him. He testified that hejoked about it. This is not inconsistent with being influ-enced by the remarks. Even were I so to find, the tech-nique to be applied in judging an alleged violation ofSection 8(a)(1) of the Act is an objective evaluation ofthe normal effect of the words used rather than a subjec-tive examination of the personal impact on the particularwitness. Here, examining what Takemoto said, I find thatTakemoto clearly threatened employees with adverseeconomic consequences should the Union organize Re-spondent. In so doing Respondent violated Section8(a)(l) of the Act.d. June 30 and July 1979 threats to close facility,deport employees, take reprisals in order to discourageemployee supportfor the Union-Jiro RobinsonFormer employee Tomio Sakuma testifed to a conver-sation with Jiro Robinson on June 30, 1979. Amongother things during the conversation concerning theUnion. Sakuma recalled Robinson told him: (1) that ifthe facility were unionized Horikawa would either closeor sell the restaurant thus causing difficulty for Robin-son, and (2) that Robinson would report Sakuma to "im-migration" and have him deported if he did not abandonhis activity in support of the union. Robinson did not tes-tify.Employee Kazuko Murakami testified through a Japa-nese-English interpreter that Jiro Robinson in early Julytold her "don't do anything that you might cry aboutlater." He also asked her, at an unspecified date, if shehad attended a picnic. The witness indicated that Robin-son's reference was to picnics held by the Union. Thesecomments were not placed in a broader context by theGeneral Counsel.There is no real challenge to Sakuma's testimonywhich I fully credit. I find Robinson's threat to deportSakuma and his threat that the facility would be closedor sold should the Union prevail each violate Section8(a)(1) of the Act.I do not sustain the General Counsel's allegations withrespect to July threats to Murakami. Murakami's credi-bility is not in issue here. I find that Robinson made theremarks attributed to him. These comments, however,are simply too isolated, out of context, vague, and am-biguous to support a finding of a violation of the Act.No objective evidence was introduced to link up con-vincingly either the "cry later" or the "picnic" question-ing to the Union. The General Counsel has failed tomeet his burden of proof on this issue. Accordingly, Ishall dismiss this aspect of the complaint.e. July 2 and 10. 1979. creation of impression that itwas futile to support the Union--Vatsuko TakiMurakami credibly testified to a meeting with Takiheld at Taki's request on the evening of July 2, 1979. Ina long and sometimes emotional meeting, Taki suggestedthat, if the facility were to be organized, (1) there wouldbe a strike because Horikawa did not want the Union, (2)employee gratuities would be reported more strictly witha resulting reduction in Murakami's wage from $2.90 to$2.35 per hour, and (3) in the event of a strike, the Unionwould blacklist those employees who refused to strike.Taki did not deny the statements attributed to her. Re-spondent does not attack Murakami's testimony butargues that the conversation was one based on confi-dence and friendship and therfore Taki's remarks wereadvisory only and innocent of threat. I reject such a de-fense and find that the statements described above,which I credit, violate Section 8(a)(1) of the Act asthreats of economic reprisal and statements creating theimpression that selecting the union would be a futility.'Friendly advice, were I to find it as such which I do not,is not insulated from the application of the law.": I am unaware of any factual support in Ihe recolrd fior the Jul! 10,1979. allegation in the complaint II is notl addressed in the (ieneralCounsel's brief I assume the allegation is wilihdrawn. hut would retCnrmend its dismissal In any event for lack of e idernce207 DECISIONS OF NATIONAL LABOR RELATIONS BOARDf. July 5, 1979, interrogation,' July 19, 1979.solicitation of grievances implying such grievanceswould be remedied and promise of benefit toemployees- Yasuo IlorikawaFormer employee Daniel Gutierrez testified that hewas asked to go to room A-6 on July 5, 1979. at orabout 3 p.m. by the manager. He arrived and met withHorikawa, the manager, the sushi chef, the kitchen chef,the head waitress, the head bartender. and the teppanchef. He testified that he was the only employee present.Horikawa asked him to predict who among the Latinoemployees was going to vote against the Union. AfterGutierrez had answered, Horikawa asked that Gutierrezhelp to insure that the employees vote against the Union.Horikawa showed Gutierrez a sample ballot with whichhe demonstrated how a vote was to be marked.Former employee Hiroshi Suemura testified that hespoke with Horikawa at Horikawa's request on July 19,1979. Suemura credibly testified that, among other mat-ters, Horikawa asked Suemura what was the cause of theunion problem. As Suemura suggested certain problemsHorikawa proposed solutions. When dental insurancewas discussed, Horikawa informed Suemura that dentalinsurance would be given to all employees effective im-mediately. 14None of the other participants in the July 5, 1979, con-versation testified save Taki. She did not address thismeeting in her testimony. Horikawa did not testify.Thus, the events of July 5 and 19, 1979, recited aboveare essentially unchallenged. I fully credit the testimony.The July 5, 1979, interrogation clearly violates Section8(a)(1) of the Act. Horikawa's solicitation of grievanceswith the implication he would remedy them as well ashis promise of dental insurance, in the context of theunion campaign, each violate Section 8(a)(1) of the Act.g. July 18, 1979, promise of benefits to employees-Masao TakemotoSuemura testified that Takemoto asked him to join himfor drinks on the evening of July 17 or 18, 1979. He didso. During their conversation Takemoto discussedchanges that would occur at the restaurant if the Unionwon the election. The conversation then turned to Sue-mura's wage rate. Suemura had previously requested ofNaito, the teppan chef, a wage increase but had beentold, "because of the matter concerning the union, it wasnot possible, but it was-had not been forgotten." Take-moto told Suemura that he had not forgotten about thewage but because of the union matter his wage wouldnot be "improved at that time." He stated, however, thatthe wage would be improved after the election when theresult was learned. Takemoto did not testify at the hear-ing. I found Suemura to be a particularly credible wit-ness-a view which Respondent on brief shared. I findtherefore that the conversation occurred as testified toby Suemura.Viewed in isolation, the remarks of Takemoto presenta close question as to whether they independently violateSection 8(a)(l) of the Act as a promise of benefit. I14 Upon later inquiry. Suemura was informed that the promise hadbeen a mistake No dental insurance was forthcoming.cannot view the remarks in isolation, however, but mustconsider them with the comments of Horikawa to Sue-mura occurring hard after this conversation and whichcontained illegal promises of benefit and solicitation ofgievances as found, supra. I also must consider the ap-proximately 2 hours of conversation preceding the wagecomment in which Takemoto discussed the adverse con-sequences of unionization. In this context I have no diffi-culty finding Takemoto's statements to be part of acourse of conduct by Respondent designed to create theimpression that unionization was adverse to Suemura'sinterests. I find the remarks to be a conditional promise.After the result of the vote was learned, if the Unionlost, his wage increase would be forthcoming. If theUnion won, it would not. The whole thrust of Respond-ent's remarks to Suemura, through Takemoto and Hor-ikawa, was to associate adverse consequences withunionization and immediate benefit if the Union were de-feated. By this conduct Respondent has made both apromise of benefit and a threat that the increase could belost. Respondent's promise and threat were designed toinfluence Suemura's vote in the upcoming election andtherefore violated Section 8(a)(l) of the Act.h. July 1 7 and 19, 1979, granting of benefits toemployees to interfere with attendance at unionmeetings, interrogation of employees concerning theirvote in the union election-Takashi lwvabuchiThe Union had scheduled employee meetings for July17 and 19, 1979, and had mailed notification of thesemeetings to employees within a day or two of July 11.Gutierrez and Rosario Leyba's each testified that onmomentary notice Iwabuchi announced a meeting, gath-ered the Latino employees, and took them to lunch onboth July 17 and 19. In each case the lunch coincidedwith the previously scheduled union employee meetings.Uncontradicted testimony indicates that the Latino em-ployees would have gone to the union meetings but forthe last-minute invitations by Iwabuchi.Iwabuchi paid for the meals served at these luncheons.The uncontradicted testimony was that such luncheonshad not occurred in the past although Iwabuchi assertedat the first lunch that its purpose was to commemoratean employee's leaving the restaurant. At the second ofthese meetings, Gutierrez testified that Iwabuchi did notsay anything. Former employee Rosario Leyba testifiedthat at the second meeting Iwabuchi passed around asample ballot and asked employees how they were goingto vote in the election. As noted previously, Iwabuchidid not testify nor did others concerning these meetings.I find that the two meetings were scheduled and heldby Iwabuchi to coincide with the Union's meetings as apretext to prevent or retard the Union's communicationwith employees. Such a meeting with its attendant bene-fits has been held to violate Section 8(a)(1) of the Act.Garry Manufacturing Company, 242 NLRB 539 (1979).Respondent suggests that I follow the reasoning of theadministrative law judge in Hanover Concrete Co., 241aI ,evyha is also known as Miguel Aguirre He will be referred tothroughout the decision as Rosario ILeyba208 "RESTAURANT HORIKAWA"NLRB 936 (1979), who, with Board approval, dismisseda similar allegation as merely curious. He found insuffi-cient evidence to justify an inference of employer knowl-edge of the union meeting in the face of an employerdenial and the lack of evidence of deliberate interferencewith the meeting. I am not persuaded by Respondent'sarguments here. First, unlike Hanover, there was wideand early dissemination of the Union's announcement ofits meetings. Second, the meetings held by Iwabuchiwere precipitous, unusual, and not well justified. Thirdand most importantly, Iwabuchi did not testify to denyknowledge of the union meetings or to deny that hismeetings were deliberately held to interfere with theUnion. Respondent's general averments are not evidenceof Iwabuchi's innocence here. Accordingly, I draw theinference that Iwabuchi learned of the previously sched-uled union meetings and find that he scheduled his ownluncheons to interdict the union meetings. It follows,therefore, that Respondent by so doing violated Section8(a)(l) of the Act.Respondent seeks a finding, consistent with the testi-mony of Gutierrez, that Iwabuchi said nothing at thesecond meeting. He argues that when Leyba testified tothe contrary he was "simply lying." Such a findingwould be necessary to discredit Leyba for his testimonyconcerning the second meeting went into some detailconcerning the actions of Iwabuchi in physically circu-lating a ballot and in asking employees their intentionsconcerning the vote to be held the following day. Iwa-buchi, as noted, did not testify.I credit Leyba over Gutierrez as to what transpired atthe second luncheon. While each was an honest witness,Leyba's testimony was detailed and unlikely to be a fab-rication. Further, I am convinced that Gutierrez' answer,that Iwabuchi spoke not at all, was very unlikely consid-ering my previous findings concerning the timing andmotive of the employee meeting as well as the immi-nence of the election and Iwabuchi's strong antiunionbias, discussed supra, Gutierrez was simply mistaken.Given this factual resolution, I find that the GeneralCounsel has met his burden of proof in showing that Re-spondent, through Iwabuchi, interrogated employeesabout their voting intentions and thereby violated Sec-tion 8(a)(1) of the Act.i. The July 19, 1979, handbilling incidentOn July 19, 1979, employees as they approached theKojima building were handed prounion leaflets by volun-teer handbillers supporting the Union. The handbillershad earlier been inside the building, but had been askedto leave the premises and had complied. HandbillerGinoza testified that on at least one occasion he observedKazuko Harrell speak to an employee who had beengiven a leaflet and then take the leaflet from him. Ginozaalso testified that Iwabuchi came outside and "just stoodthere .... I believe he was scouting for workers. Thatis what I presume he was doing."The other handbiller, Dennis Kobata, testified that hesaw Harrell on two occasions "rip" leaflets from employ-ees' hands as they tried to enter the building. He alsoheard Harrell speak to certain individuals in Japanese-which he could not understand-as they approachedGinoza whereupon these individuals did not take leafletsfrom him. Kobata testified that Harrell told other em-ployees in English, "Don't take it," whereupon these in-dividuals also declined to take a proffered leaflet. Formeremployee Daniel Gutierrez testified that he had taken aleaflet from a handbiller, but that as he started to enterthe premises Kazuko Harrell then told him to "hurryup" and "give me that," taking the leaflet from himbefore he could read it. Harrell did not testify.In agreement with Respondent I find that the evi-dence, uncontradicted on the record, is too vague anduncertain to sustain the allegation of a surveillance viola-tion with respect to Iwabuchi. Harrell, however, clearlywas confiscating union literature from employees with-out justification and ordering employees not to take suchliterature. Respondent does not contend that such con-duct was justified. This conduct violates Section 8(a)(1)of the Act. General Motors Corporation, 239 NLRB 34(1978).j. Various preelection allegations of surveillanceThe General Counsel alleges surveillance of employ-ees' union activities in July by Takemoto, Robinson,Iwabuchi, and Taki and, during the same period, imposi-tion of more onerous working conditions by Iwabuchi,Taki, and Takemoto.Witnesses Kubota, Sakuma, and Murakami testified tobeing closely watched or followed about the premisesduring the period preceding the election. There was evi-dence that this conduct was different from the previouspractice of Respondent's agents and followed upon Re-spondent learning of employees' union activities. Theprincipal circumstance testified to was the alleged sur-veillance of employees in the kitchen when eating meals.Murakami testified that Takemoto stood directly behindemployee Sakuma and her while they were off dutyeating in the kitchen. When Murakami asked Takemotoif he were going to eat, he merely grunted and remainedbehind them for some 4 to 6 minutes. Sakuma testified toa similar event on a different date. Kubota also testifiedto meal surveillance as well as to general close examina-tion by Respondent's agents.As noted previously, Respondent's agents, save forTaki, did not testify. The surveillance testimony wastherefore substantially unchallenged by Respondent. Itremains however, to determine if the testimony, even un-denied and fully credited, sustains the allegations. Re-spondent correctly cites the Board's decision in TwoWheel Corp. d/b/a Honda of Mineola, 218 NLRB 486(1975), for the proposition that subjective impressionsdrawn from employer conduct at the facility cannotform the basis for an inference of surveillance. In agree-ment with Respondent, I find that testimony of the wit-nesses concerning their perceptions of being watchedduring their work to be insufficient to sustain the Gener-al Counsel's burden of proof that this conduct constitut-ed illegal surveillance.The meal surveillance testimony, however, includesobjective observations by witnesses concerning specificevents and circumstances. Employees, known to be eln-gaged in union activities, were unusually and closely at-209 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtended by Respondent's agents during their meal break ina manner reasonably calculated to inhibit discussion ofthe Union and to create the impression of surveillance oftheir activities. The credible evidence shows that theconduct was unusual and-contrary to Respondent's ar-gument that its agents have a right to be in the kitchenarea-solely directed at the employees during theirmeals. I find therefore that, unlike the general testimonythat employees felt under surveillance, this testimonyconcerning meal surveillance is sufficient to sustain theGeneral Counsel's burden of proof as to this allegation.Accordingly, I find that by surveilling employees duringtheir meals in July 1979, and by creating the impressionof surveillance, Respondent violated Section 8(a)(1) ofthe Act.k. The July 4 day offRespondent traditionally closed for luncheon serviceon the July 4 holiday, while still remaining open fordinner service. In 1979, during the preelection period,Respondent closed for the entire July 4 holiday, thusproviding employees with the entire day off rather thanonly the luncheon period. No hourly employees werepaid for time not worked during or prior to 1979. Takitestified that she gave the time off because of her percep-tion that the workload of employees had been heavy andthat both she and the employees could use the rest. Em-ployees were informed that this was the basis for the clo-sure.Respondent in its brief notes that, inasmuch as the timewas unpaid, the General Counsel's argument that thetime off was a benefit is questionable and depended"upon the value each employee placed upon unpaid freetime relative to work." While conceding the validity ofthis statement, I find that Respondent intended, by Taki'sown testimony, that the time off be restorative and ofbenefit to employees. Further, I find that the granting ofthe time off, albeit unpaid, may reasonably be consideredto have been perceived as a benefit by a significantnumber of employees.Benefits granted during the preelection period are sus-pect absent evidence that they were granted for reasonsother than the pendency of the election. "The burden ofestablishing a justifiable motive remains with the Em-ployer." The Baltimore Catering Company, 148 NLRB970, 973 (1974). I do not find that the perfunctory pressof business explanation given by Respondent constitutesa justifiable motive. Respondent had 5216 employees onMay 30, 1979, and between 49 and 54 throughout June1979 with the larger number employed in the later daysof the month. This is insufficient to show that businesspressure or a shortage of personnel required that extratime off be awarded. Further, at least with respect toemployee Kubota, employees were on shortened hoursduring this period and were willing to work additionalhours but were not given the opportunity.Further, as the Supreme Court noted in NL.R.B. v.Exchange Parts Co., 375 U.S. 405, 410 (1964):'6 These figures include those employees whose supersisolry status wasin IssueOther unlawful conduct may often be an indicationof the motive behind a grant of benefits while anelection is pending and to that extent it is relevantto the legality of the grant ....Here in the context of the other unfair labor practicesdesigned to influence the outcome of the election, I haveno difficulty finding the granting of the extra time off onJuly 4 an improper inducement to employees in violationof Section 8(a)(l) of the Act.4. Postelection conducta. September 1979-alleged interrogation of Gutierrezby Taki 7On September 6, 1979, Taki and Gutierrez discussedGutierrez' recollections of the Iwabuchi-Leyba incident.Taki disputed Gutierrez version. While the GeneralCounsel contends Taki sought to induce Gutierrez to"change his story," I find this to be true only in thesense that she disputed his version.Taki, who testified she had relied on the version ofIwabuchi in firing Leyba-a version which was contest-ed by others-had a legitimate business interest in dis-cussing the matter with other witnesses. The conversa-tion was free of threats or promises of benefit condition-ed on a change by Gutierrez in his version of events. Ido not find Taki's conduct violates Section 8(a)(1) of theAct. I shall dismiss this allegation of the complaint.b. November 1, 1979-Battery of Kubota-TakashiIwabuchiAfter Kubota was told by Taki that she was dis-charged on November 1, 1979, she had a conversationwith Iwabuchi. It terminated with Iwabuchi indicatingthat he never wanted to see her again and violently grab-bing and pushing her away. Iwabuchi's battery wasclearly related to Kubota's union activities and her par-ticipation in the October 27 demonstration, conductwhich I find, infra, to be protected. No defense of mol-liter manus imposuit will lie here. The battery was unpro-voked and unjustified. Further it is consistent with Iwa-buchi's battery upon other union supporters. In agree-ment with the General Counsel, I find this conduct vio-lated Section 8(a)(l) of the Act.C. Allegations of 8(a)(3) Violations1. February 1979 reduction in the hours of LucienTeru KubotaKubota commenced work as a waitress in the teppanroom of Respondent on January 20, 1978. Kubotaworked 5 days a week on the luncheon shift until Febru-ary 1979, at which time her hours were reduced. Whilethere was some dispute as to whether or not her sched-ule was reduced to 2 days a week and subsequently in-creased to 3 days a week in March 1979, it continued at'7 This meeting is also discussed as part of my analysis of the allega-tion that Gutierrez' hours were illegally reduced, infra.210 "RESTAURANT HORIKAWA"3 days a week until her termination on November 1,1979.Sometime during late 1978 Taki was told by an ac-quaintance that Kubota was a person who caused diffi-culty. Taki testified that she did not take this remark se-riously because Kubota was a satisfactory employee atthat time. The remark was not clear as to the context ofKubota's alleged troublemaking.On Monday, February 12, 1979, Kubota learned of adispute or difficulty employee Okuma was having in uti-lizing Respondent's health insurance for his children. OnFebruary 14, Kubota approached Okuma and informedhim that she had heard about his difficulty with respectto his health insurance and that "if you need my help, Ican get other people to help out also." At this pointKubota realized that Taki had come to be standingnearby and the conversation ended.Kubota and several other employees that week heldmeetings away from the facility concerning Okuma's sit-uation with respect to health insurance and other grei-vances and complaints. There is no evidence that thesemeetings or their subject matter was known to Respond-ent.On February 15, 1979, a large luncheon party beingserved by Kubota had occasion to leave without payingtheir check.The following day Taki and Katsumi, the head of theteppan section, discussed the unpaid check and Kubota'sperformance. Taki testified they came to a conclusionthat Kubota's hours should be reduced. Subsequently.Kubota was called in and the three discussed the checkincident and the fact that Kubota's hours were being re-duced.The theory of the General Counsel is that Kubota's re-duction in hours was not based on punishment for herfailures, if any, but rather because of her protected con-certed activities in offering assistance to employeeOkuma and/or meeting with employees to discuss work-ing conditions generally. 1 The General Counsel hasfailed to sustain its burden of proof with respect to thisallegation. There is no evidence that Respondent knewof the meetings Kubota had with employees concerningworking conditions or any certain evidence that thesemeetings occurred before the decision to reduce herhours. Further, there is insufficient evidence to concludethat Kubota's conversation with Okuma, arguably over-heard by Taki, would have generated animus againstKubota. 19In addition to the weakness of knowledge and animusdescribed above, Respondent offered a plausible motivefor the reduction in hours of employee Kuhota. BothI~ Inasmuch as no union actistics had occurred during Ihis lime. itseems clear that the General Counsel's theory sounds only in Sec 8(a)(I)rather than Sec. 8(a}(3). which is predicated upon discrimination based onunion activity rather than protected concerted activity19 To the exnent that the General Counsel's animus theory seeks sup-port in the "troublemaker" rema;rks I Taki in 1978. the ev idence is ilsuf-ficient for two reasons First, there is no evidence that the basis for the"troublemaker" remark "as Kubota's earlier paricipalion in protectedconcerted activity of the tspc suflficient to sustaliil 311 8(a)(]) iolJtolatlhere Second. and most importantly, the remark is so distant from theevents in question that it caninnot form the hasis for c onduct it Februair19797Sakuma and Murakami, employees of Respondent, hadtheir hours reduced as a result of Respondent's dissatis-faction with their performance. Kubota's reduction inhours followed hard upon a mistake which was of a typeand degree of significance sufficient to justify the reduc-tion in hours. I credit Taki's testimony that her actionswere based not entirely upon the mistake of February 15,1979, but rather upon her perception that Kubota was in-sufficiently humble or willing to admit guilt or careless-ness. I am satisfied that, as to this incident, occurringbefore employee union activities or Respondent's knowl-edge of union activities, Taki's actions were based not onthe protected concerted activities of Kubota but onTaki's determination to discipline Kubota both for hermistake and for her attitude to her work and supervision.Accordingly, I shall dismiss this allegation in the com-plaint. 2 02. Discharge of Kubota-November 1, 1979On November 1, 1979, Respondent terminated Kubotaand presented her with a letter indicating she was dis-charged for:.., direct participation in the mass demonstrationon the restaurant premises during active businesshours, designed to interrupt and interfere with thebusiness activities of the restaurant and to discour-age customers from patronizing the restaurant.As part of the demonstration, you encouragedand participated in the unlawful trespass into the of-fices of restaurant officials and the illegal photo-graphing of a company representative.Your continued employment with the knowledgeof customers who observed the demonstrationwould be a continuing condonation of such unlaw-ful conduct and cannot be tolerated.The General Counsel argues first that Responent's assert-ed grounds for termination are insufficient and that "heralleged misconduct does not justify her discharge." Fur-ther, it argues that "the real motivation for her dischargewas in retaliation for her leading role in the Union orga-nizational campaign." Respondent asserts the sole reasonfor Kubota's discharge was her participation in a demon-stration.The General Counsel presented evidence which it be-lieved showed that during the union campaign Respond-ent harassed Kubota by reprimanding her for "de mini-mis errors." It also notes the conduct involving Kubotaalleged as violative of Section 8(a)(1) of the Act and dis-cussed supra. Respondent introduced evidence intendedto show that Kubota's work record was unsatisfactory"' At the hearing certain iestimony was received concerning state-ments made by former employee Katsuml to Kubota concerning Re-spondeni's motivations These statements are clearly hearsay and wouldbe admlissible for their truth only as an admission hby party opponent pur-'siant to Fed R Evid 801l(d)(2)lD)) These statements made to Kubota.ecen assuming Kalsumi It) hasc been a statutory supervisor, Aere madeafter Kaltsumi lermilaltie his cnlpIloment with Respolndent SlatemCnlt,Ililde h) a former agenrt aftear the led if the agcncy relationlship dor n itfill under the rule Thus. the csx ideieC Is properly excluded as hearsay. Ifoftered for the trulllth orf Iit sIaltrlcllts211 DECISIONS OF NATIONAL LABOR RELATIONS BOARDduring this period and that its criticisms of Kubota werebased on work-related difficulties, not her union activi-ties.I deem it unnecessary to examine this evidence further,for I am convinced that the conduct not separately al-leged as violative of the Act which occurred before thedemonstration on October 27, 1979, is not determinativein resolving the question of the propriety of Kubota'stermination on November 1, 1979. The October 27, 1979,demonstration, if sufficient grounds to support the termi-nation of Kubota by Respondent, justifies her terminationeven if earlier preelection animus existed because of herleading role in advocating a union at Respondent. Equal-ly, in the event that the October 27, 1979, demonstrationand her conduct therein does not justify the terminationof Kubota, it is unnecessary to inquire further for poten-tially illegal bases for her termination. Accordingly, Ishall limit the analysis here to an examination of the Oc-tober 27, 1979, events and their consequences.October 27, 1979, Saturday, was a normal business dayfor Respondent. The dinner period on Saturday is nor-mally busy. The restaurant opened for dinner at 5 p.m.Soon thereafter a demonstration commenced outside therestaurant, participated in by Kubota and others.21 Thedemonstration's purpose, known to Respondent, was toraise questions about the recent arrest by the U.S. Immi-gration Department of former employee Sato, to protestthe discharge of Rosario Leyba, and to publicize othermatters concerning Respondent's terms and conditions ofemployment and the fact that the Union had not beensuccessful in gaining representation at Respondent.Handbills were circulated in English and in Japanese.At approximately 5:30 p.m. approximately 30 of thedemonstrators, including Kubota, entered the restaurantby means of the main customer entrance, one of severalentrances to the facility. The demonstrators filed downthe stairs, through the lobby, and down a corridor intothe administration portion of the facility. There theyconfronted Taki in her office. Following remarks be-tween Taki, Jiro Robinson, and unidentified demonstra-tors, the demonstrators reversed their course and filedout of the restaurant. The group then resumed the dem-onstration outside of the facility for a short periodwhereupon the demonstration ceased and the demonstra-tors left.The specifics of the events in the restaurant on Octo-ber 27 are in dispute. Kubota testified that she was a pas-sive participant far back in the necessarily strung outbody of demonstrators as it entered and exited the res-taurant. She testified further that the demonstrators werein the restaurant for approximately 5 minutes and thatduring their period in the restaurant they were quiet andorderly. Receptionist Connie Soto testified that Kubotawas essentially in the forefront of the demonstration. Shetestified further that as the demonstrators entered andleft they chanted the name "Horikawa" and additionalwords in Japanese which she could not understand. Dif-fering with Kubota, Soto testified that there were cus-tomers in the general reception area and a significant21 Thi demollrlllOn o as Ti) SUlrprise ['he heal JaparCSC lallglagenicWpaper carriedl an .article i ldiatilg l ial t ilgil th a ta deIolSrtl ilon 'oul(d Fhheld in froilt of he, rcIll.iralt,number of customers in the restaurant as a whole duringthe events.I find that Soto credibly testified to the number of cus-tomers in the restaurant and their location at the time thedemonstration commenced. This testimony was corrobo-rated by the scheduling and reservation records preparedthat evening which showed the number of customers inattendance. I likewise credit Soto's memory of the chant-ing of demonstrators as they entered and exited the fa-cility. Soto's testimony in this regard was clear and it islikely that she would remember such events as she waslocated near the stairs the demonstrators used. WhileSoto was angered by the situation and accordingly maynot have been perceiving events or recalling them as ac-curately as might have been the case had she been lessemotional at the time, I am convinced that her recollec-tion was accurate. Further, Connie Soto has no interestin the outcome of this proceeding and, while she ap-peared to have a clear loyalty to both Taki and Re-spondent, I do not believe that loyalty affected her testi-mony concerning the events. Kubota's recollection, itseems to me, would be more likely confused and inaccu-rate given her position in a group of demonstrators andbecause of the fact that she had recently participated inthe street demonstration. Kubota, whom I accept also asan honest and straightforward witness, has a clear stakein the outcome of the case and would be less likely tohave observed the disruptive impact of the demonstra-tion as a participant.With respect to the location of Kubota in the body ofdemonstrators as it entered into the restaurant and exited,I find it unnecessary to resolve the question. It is possibleto harmonize the apparent inconsistency between the tes-timony of Soto and Kubota in that Kubota may havebeen more to the front of the demnstration, unable to as-certain her exact position because of the crowd, hencerecalling a middle location. Soto, however, may have ob-served her as more in the forefront of the group andtherefore recalled her as being at its head. It is clear,however, from the testimony of Taki and Kubota thatKubota did not engage in conversation with Taki in heroffice. In this regard I find that Soto, who testified sheheard Taki and Kubota speaking, was mistaken, havingconfused Kubota's voice with that of another.Kubota was the only current employee of Respondentparticipating in the demonstration. Accordingly, no issueof disparate treatment exists. Further, as the GeneralCounsel correctly notes, the Board will not attribute toone individual the misconduct of others grouped withhim or her merely as a result of physical association. Ac-cordingly, the role of Kubota alone is to be weighedrather than the actions of other demonstrators who mayor may not have undertaken additional activities.22Theincursion, involving the crossing of public areas of thefacility where customers were located, was nonviolentand did not involve threats or overt disruption otherthan that caused by the physical presence of the demon-strators and their chanting during ingress and egress.I2 Iior c;lllaplc. Iie phiotigraphllg of tile office manager. s hich sAascom.lcdcdls done ho: an inrdllddual olhcr than Kubota. is not altribulableti hcr212 "RKS IAUIRAN 1 HRI()KIKA\VA"No party contends that the demonstration did ,not con-cern perceived unfair labor practices and/or workingconditions at Respondent's facility. Such a demonstra-tion, even though it involsved but a single employee ofRespondent, constitutes protected concerted acti itiecsWashington State Serrice Emplov ees State Council .Vo. 18.etc (Jill Severn), 188 NLRB 957 (1971). The issue then iswhether or not Kubota's actions in entering the restau-rant in the context of her protected concerted activityrendered her activities unprotected and, hence, her dis-charge not illegal.Respondent argues that the conduct of the demonstra-tors, Kubota included, constituted a trespass. Whether ornot the conduct constitutes a trespass is a matter for thestate and local authorities and is not necessary to deter-mine in order to resolve the issues before me. 2 Re-spondent analogizes the conduct of Kubota here to theconduct of individuals in HIotel and Restaurant Employeesand Bartenders Union, Local 2 (Zims' Restauranrt. Inc.).240 NLRB 757 (1979). There, agents of a labor organiza-tion were found to have violated Section 8(b)(l)(A) ofthe Act by entering a restaurant's public areas while cus-tomers were being served. Respondent argues that thetype of conduct found violative of the Act there shouldbe held unprotected in the instant case. Respondent'sanalogy is not apt. Section 8(b) of the Act proscribescertain conduct by a labor organization and is not de-rivative of the rights guaranteed in Section 7 of the Actas are the provisions of Section 8(a). Thus, it is not nec-essarily true that conduct prohibited to agents of a labororganization is unprotected or proscribed conduct whenundertaken by employees. See, e.g., A.L.R.B. v. LongBeach Youth Center, Inc., 591 F.2d 1276 (9th Cir. 1979).The Board's standards against which Kubota's conductmust be measured are those dealing with alleged employ-ee misconduct as a defense to a discharge for protectedactivity.Respondent cites Crenlo. Division of GP' BusinessEquipment, Inc., 215 NLRB 872 (1974), for the proposi-tion that unauthorized entry into a facility by an employ-ee, even in the context of protected concerted activities,is an unprotected act. In Crenlo, however, the employeeinvolved violated a valid rule prohibiting unauthorizedentry into the plant premises and had been warned bytwo supervisors at the plant entrance that he was not au-thorized to enter the plant and that an unauthorizedentry would subject him to disciplinary action. Therecord in the instant case does not reflect any rule con-cerning entry into the public or nonpublic areas of therestaurant by employees on nonworking time.24Indeed.the record is replete with evidence that employees be-tween luncheon and dinner service, nonworking time,entertain themselves in the office and/or in a televisionroom. There vwas other evidence presented that someemployees came to the facility on their days off. Therecord does not reflect that these employees were disci-plined for such conduct.23 See Retail Store Employl's Local 100t (I.eviz Furniture ( oinplu' qi/Washington. Inc.), 203 NlRH 580, 581 11973)24 The record contains the huilding owner's rules; hOWCtecr, no) es-dence concerning enforcemenl was introeducedThe Gencral Counsel argues first that the demonstra-tion constiutied an unfair labor practice strike. Second, itargues that Kubota's.termination must be viecwed in the context of apicket line misconduct case. where there must be abalancing of the employees misconduct, if alny. n iththe unfair labor practices w hich led to it to deter-mine w hether reinstatement should be barred.The fact that Kubota Xwas not withholding her servicesfrom Respondent but wvas rather demonstrating on heroff time does not diminish her rights under the Act. Edir.Inec. d/h/a Wolfies, 159 Nl.RB 686 (1966). Handbills dis-tributed by the demonstrators clearly indicated that thepurpose of the handbilling wvas to protest Respondent'sunfair labor practices. Included in the handbill was refer-ence to the allegation discussed. infra, of the Iwabuchi-Leyba assault and discharge As I find, infra. Respondentcommitted an illegal assault and battery upon and illegal-ly terminated Leyba. As a consequence, I find that thedemonstrators were protesting unfair labor practices byRespondent.Looking to the conduct of Kubota in the instant case,she did participate in an unauthorized entry into thepublic and private areas of the restaurant during thewvorking hours of other employees at a time when shewas not scheduled to work. She, along with the otherdemonstrators, clearly had an impact, albeit nonviolentand limited in time, on the business operations of Re-spondent. Customers were exposed to the sights andsounds of the demonstrators.The Board has long considered sit-ins or plant seizuresto be unprotected. N.L.R.B v. v. ansteel MetallurgicalCorporation, 306 U.S. 240 (1930). The Board has distin-guished both situations from temporary occupancy byemployees where seizure is not attempted or affected.Lee Cvylinder Division of GolaY & Co.. Inc.. etc.. 156NLRB 1252 (1966), enfd. in pertinent part 371 F.2d 259.262-263 (7th Cir. 1966), 387 U.S. 944 (1967). Pepsi ColaBottling Co. of Miami. Inc., 186 NLRB 477 (1970), andcases cited therein.Under the standards enumerated in the above-de-scribed cases I find that Kubota's conduct in entering therestaurant, moving through public areas into the adminis-trative area, and then withdrawing by the same path, didnot constitute misconduct sufficient to justify her termi-nation. This is particularly so where the demonstrationinvolved protest of Respondent's unfair labor practices.In summary, I have found that Kubota was dischargedbecause of her actions on October 27. 1979, and not be-cause of her activities on behalf of the Union. Accord-ingly, the General Counsel's allegation that Kubota wasdischarged in violation of Section 8(a)(3) of the Act iswithout merit and will be dismissed. I have furtherfound. however, that Kubota ,,as engaged in protectedconcerted activities on October 27, 1979. Having foundher conduct to be protected and having further foundthat her misconduct in entering the restaurant, as de-scribed above. did not on balance justify terminating heremployment, it follows that Respondent has discharged213 DECISIONS ()F NATIO()NAl I ABOR REI.Al IONS BOARDher because of her protected concerted activities in vio-lation of Section 8(a)(l) of the Act.3. The alleged assault and battery upon anddischarge of Rosario I.eybaThe General Counsel alleges that Rosario Leyba wasassaulted and discharged on August 25, 1979, because ofhis remarks concerning the Union. Respondent deniesneither that an altercation occurred nor that Leyba wvasterminated as a result. It argues first that Leyba becameinvolved in an altercation as a result of his own miscon-duct and second that his termination was not in any waybased on forbidden considerations. It argues further that,even if Leyba was somehow involved in making state-ments concerning the Union, the terminating official,Taki, was ignorant of such conduct, discharging himsolely for his disruption of a meeting and participation inan altercation.Leyba commenced employment with Respondentsometime in May 1979; his last day of employment wasAugust 25, 1979. There is no evidence that he was ac-tively involved on behalf of the Union or that he signedan authorization card. He testified at the hearing throughan interpreter. Based on his testimony I find his knowl-edge of English was limited.On the afternoon of August 25, 1979, a meeting washeld in room A-6 at Respondent's facility. Approximate-ly 10 Latino kitchen and busboy employees were pres-ent. The meeting was conducted by Assistant ManagerIwabuchi who addressed the employees in English. Iwa-buchi does not speak Spanish; many of the employeesdid not speak English. Several bilingual Latino employ-ees translated his remarks into Spanish as did on occa-sion Leyba in a disjointed manner. During the meetingIwabuchi addressed various rules and requirements ap-plying to employees at the facility. He also discussed ananticipated employee excursion to Las Vegas. Leyba ap-parently indicated an interest in borrowing a set ofclothes from Iwabuchi and Iwabuchi responded that hecould borrow a suit. At this point the versions of theevent differ.In response to Leyba's next remarks, Iwabuchi askedLeyba to leave, grabbed him, and manhandled him outinto the hall in a violent and aggressive manner. In thehall Iwabuchi struck Leyba several times in the facebloodying his nose.25Taki arrived in the hall almost immediately after Iwa-buchi's blows had been struck. She and Iwabuchi con-versed briefly in Japanese and then she told Leyba hewas terminated-a statement Leyba did not recall, butwhich I credit occurred. Leyba was directed to a sepa-rate room while Taki continued to room A-6. There sheinformed the employees that Leyba was terminated. Themeeting then continued. Briefly Leyba entered the room,but left after retrieving a personal item. Soon thereafterLeyba left the premises without talking to Taki further.25 Respondent attacks the testimony of Leyba and Guticrrez concern-ing the altercation by pointing out inconsistencies in the details of Iheevents. I am satisfied that the general description of events above is cor-rect. No testimony was adduced to challenge the witnesses Irrespectiveof the details, the occurrence of a brutal assault and battery rwa, uncon-iradictedHe had not been offered reinstatement as of the time ofthe hearing.It is clear that Leyba's behavior and remarks at themeeting are of critical importance to resolving the issuesof his termination. The issues were closely litigated.Respondent introduced a variety of evidence to dem-onstrate that Leyba was under the influence of alcoholor marijuana during this meeting. Leyba denied use ofdrugs during the time preceding the event although headmitted to consuming two beers at or about the noonhour. Employees who testified said they were unable toconclude Leyba was intoxicated at the meeting. Taki tes-tified that when she came upon Iwabuchi and Leyba inthe hallway immediately after the event Leyba's eyes ap-peared glazed and out of focus and from this she con-cluded he was either drunk and or under the influence ofmarijuana. Testimony was adduced that later that sameday Leyba was taken to the hospital following an injuryat his residence. In the hospital he was diagnosed asunder the influence of alcohol.I find that Leyba was not under the influence of alco-hol or drugs at the meeting. Other than the reference tothe consumption of beer, in an amount insufficient de-spite the diminutive size of Leyba to justify a finding ofinebriation, there is no evidence that Leyba either con-sumed alcohol and/or drugs before the meeting. Re-spondent did show that Leyba was told he was terminat-ed by Taki following the altercation and that he forgotthis statement. Later in the day Leyba was under the in-fluence of alcohol. I do not find these facts sufficient tomake a finding that he was under the influence of alco-hol at the meeting. Being struck three times in the faceby a fist well excuses Leyba's glassy eyed countenanceand his failure to recall or retain Taki's statement to himterminating him. His inebriation later in the day is alsowell explained by the earlier, clearly traumatic events. Ifind this evidence relevant only to demonstrate the acutedistress Leyba suffered as a result of the cowardly attackby Iwabuchi. I specifically reject it as sufficient to dem-onstrate Leyba's inebriation at the meeting in the face ofhis specific denials and the absence of testimony from theother witnesses that he appeared inebriated before or atthe meeting.Leyba generally was not a good witness. This was truenot so much because he appeared to be attempting todistort the truth, but rather because his responses wereoften conclusionary and on some occasions entirely un-connected to the questions posed. Indeed, his statementconcerning what he said immediately before Iwabuchiejected him from the meeting was itself conclusionaryand imprecise. Leyba testified:...and then I went in and started conversing withthe dishwashers, no? that it was bad some of thethings, that there were so many things for nothing.And then I got the Union in there. I was comment-ing regarding that with the companions.Daniel Gutierrez testified that Leyba was repeating Iwa-buchi's remarks in Spanish.214 "RESTAURANT HORIKAWA"...[aifter he hear everything, he said, Oh, if wehave the union, we would have benefits, but Mr.Iwabuchi didn't understand what he said, becausehe said it in Spanish. He said, What did he say? Oneof the-other employees, I think Ricki Ortiz, hetranslate [sic] for Iwabuchi, and Ilwabuchi got mad,at this.When asked by counsel for Respondent his opinion ofwhat Leyba had said which caused Iwabuchi to expelLeyba from the room, Gutierrez repeated the statement"if we had the union we would have benefits."Ricki Ortiz testifed that Leyba, who had been speak-ing in Spanish with other employees during the discus-sion of the trip to Las Vegas, added in English, "whatother benefits are we going to get out of this wholething" or "going to get out of this." Ortiz was one of theindividuals actively translating Iwabuchi's remarks fromEnglish to Spanish and, apparently, employee commentsfrom Spanish into English. He particularly recalled thatLeyba's remarks concerning benefits were in English sothat he did not have to translate them. Ortiz, in his roleas translator, had occasion to listen carefully to the re-marks in Spanish and, even if less so in English, wouldbe more likely to have an accurate recollection of whatwas said than a spectator who did not have an obligationto translate the remarks of the parties. His version differsfrom that of Gutierrez. likewise an active interpreter atthe meeting, who recalled that Leyba spoke in Spanish.Gutierrez struck me as a straightforward witness tryingwith accuracy to state what he recalled having been saidat that meeting. Again as a semiofficial translator hewould have been likely to have given close attention towhat was said by the parties so as to render an accuratetranslation of the remarks. Thus, there is a slight but sig-nificant difference between the version of Ortiz and Gu-tierrez concerning Leyba's remarks both as to the exactwords spoken and the language in which the remarkswere made.The testimony of Olivares who also rendered transla-tion at the meeting was that he was not listening careful-ly to Leyba's remarks and did not hear Leyba's finalcomments. He testified that he did not translate Leyba'sremarks to Iwabuchi or hear anyone else translate forIwabuchi. Since he was seated next to Iwabuchi he wasin a position where he would have been likely to haveheard such a translation if it had been made.I credit Gutierrez' testimony as partially corroboratedby Leyba that Leyba mentioned the Union in the contextof dissatisfaction with benefit levels and that in responseIwabuchi attacked and excluded Leyba. I discredit theother witnesses to the extent their testimony is inconsist-ent. I make this determination in part based on demea-nor. Generally, I believe these witnesses merely did notobserve all the events, failed to overhear those thingstestified to by Gutierrez, or were simply mistaken. I alsodraw the inference that, were Iwabuchi to have testified,his testimony would not have been helpful to Respond-ent.The evidence further convinces me that, althoughLeyba was acting as an ad hoc translator who did notcontribute to the smooth flow of information at themeeting, the translation process was being carried on in alargely person-to-person manner. Thus, I do not find thatLeyba's performance up until his union remark, althoughit may well have gained Iwabuchi's displeasure, was thecause of Iwabuchi's attack. Rather, I find Leyba's remarkabout the Union was the triggering event and the causeof Iwabuchi's conduct.Having made the factual determination that Leyba spe-cifically mentioned the union in a remark concerningbenefits, it should be noted that such a credibility resolu-tion is not necessarily critical to a resolution of the issuespresented by the Iwabuchi/Leyba incident. All witnesseswho testified concerning Leyba's remark recalled thatLeyba mentioned benefits. I have found and the record isclear that these remarks triggered the assault and batteryupon him. Ortiz, who was not employed during the elec-tion campaign, testified credibly that he and other em-ployees took Iwabuchi's remarks in the context of therecent union defeat. I find little difference under the factsand circumstances of the meeting, whether or not Iwabu-chi's assault was provoked by a reference to the need forgreater benefits alone or by a specific reference to theUnion. It is clear in the context of events, and Respond-ent reasonably could have expected, that in either casethe employees would take Leyba's remark, as Iwabuchidid, as a hostile reference to the continuing conflict con-cerning the union organizational drive. I have evaluatedRespondent's actions in that context.I find, based on all of the above, that Iwabuchi com-mitted assault and battery upon Leyba because ofLeyba's remarks concerning the Union. Both the assaultand battery-a severe and savage attack without justifi-cation or excuse-and the termination of Leyba, with itsconcomitant effect on the Section 7 rights of the observ-ing employees, violated Section 8(a)(3) and (1) of theAct.Respondent argues that its agent Taki was innocent inmaking the decision to terminate because of her beliefthat (I) the events were provoked by Leyba and that (2)Leyba was under the influence of alcohol or marijuana.Given my findings with respect to Iwabuchi's motiveand his agency status, Respondent cannot escape liabilityfor the discharge based on the purported innocence ofTaki. Respondent may not terminate an employee for analtercation-and this was not an altercation but rather asimple attack on a nonresisting individual26-where thatevent was caused entirely by Respondent's agent punish-ing an employee for his remarks with respect to theUnion. Where a respondent's agent has provoked or, ashere, caused an event, no punishment, however innocent,can be administered without responsibility being allo-cated consistent with the motive of the original guiltyagent.In summary, I find, based on all of the above, that Re-spondent terminated Leyba because of his remarks con-cerning the Union and, further, that Leyba engaged inno misconduct sufficient to justify his discharge. Rather,a" Resplondenl argued that it was incredible that Leyba offered noresistance to lwabuchi 1 disagree Nor do 1 find the failure to resist asany indication of guilt on Leyba's part for argued misconduct earlier inthe meeting215 DI)I.'ISI()NS ()F NATIONAI. I AB()R REL.ATlIONS ()OARDI find that the misconduct attributed to I eyba was en-tirely based on the wrongful acts and conduct of Iwabu-chi, an agent of Respondent. I therefore find that Re-spondent terminated Leyba because of his statementswith respect to the Union and thereby violated Section8(a)( I) and (3) of the Act.4. The alleged constructive discharge of TomioSakumaSakuma was the victim of a variety of illegal conductdirected against him because of his union activities as dis-cussed supra. The conduct directed against him howeverended or significantly reduced after the election. It wasnot until about August 4, 1979. some 2 weeks after theelection, that Sakuma submitted his resignation to takeeffect on August 14. 1979. During the postelectionperiod there was no evidence that illegal conduct of anykind was directed against Sakuma. In addition, certainactions were taken by Respondent which seemed to indi-cate, now that the union election was behind all. a newspirit of goodwill would prevail.The harassment of Sakuma for his union activity byIwabuchi, Robinson, and others, including insults, an as-sault and battery, and on one occasion being squirtedwith carbonated beverage, along with the threats previ-ously described, were improper and illegal. Such behav-ior is not to be lightly construed. Yet it was hardly, asthe General Counsel would characterize it, "'a ferociousreign of terror." This is especially true after the election.The General Counsel admits and I find that Sakuma re-tained his employment through the election, despite thisconduct, because he felt an obligation to other employeesas a leader of the union campaign to continue the unioncampaign through to the election. I do not find Sakumaquit because of Respondent's unfair labor practices. Ifind that the triggering event causing Sakuma's termina-tion was the Union's loss of the election, a factor whichis not properly considered, even if caused by objection-able conduct by the employer.Under all of these circumstances I do not find that Sa-kuma's resignation rises to the level of a constructive dis-charge. I so find, first, for the reason that the quantumand type of unfair labor practices committed againstSakuma was insufficient to cause him to quit and,second, because of the substantial hiatus between the endof Respondent's misconduct against Sakuma and his res-ignation. Accordingly, I shall dismiss this allegation ofthe complaint.5. Reduction of Daniel Gutierrez' working hoursAs I have found, supra, Respondent relied on Gutier-rez during the election campaign as a source of informa-tion with respect to Latino employees' union sentiments.During this period there is no evidence that Respondentharbored animus toward Gutierrez. This changed how-ever, on the day Rosario Leyba came in to pick up hischeck.27Gutierrez testified that he and busboy Manuel"2 Gutierr.t did lno[ recall Ihe dalte of his conversationl wilh T aki otherIhan that it look place on Ithe same day that Leybh a returned to the fac.ili-iy to pick up his check tie eslilnalecd Ihat it occurred aIpproximately 2weeks after Leyha's Augul 25. 1474, diischarge ()lhir esidence, includ-I opez were questioned by Taki regarding their observa-tions of the Iwabuchi Leyba altercation. In that conver-sation it became clear that each disagreed with the ver-sion proffered by Taki. 2 The General Counsel contendsthat this conversation forms the basis of Respondent'sanimus toward Gutierrez resulting in a virtually immedi-ate reduction in Gutierrez' hours.'2Gutierrez testified that a new work schedule wasposted on the Monday following his conversation withTaki. tie testified that his hours were cut for the firsttime on this schedule. The Monday following September6, 1979, was September 10, 1979. The parties stipulated,based on documentary evidence, that Gutierrez returnedto school on September 10, 1979, and continued in at-tendance through the academic term. His classes contin-ued until 11:30 a.m. each day.Gutierrez testified that his hours had been cut beforehe determined to return to school. He testified that he at-tended classes because his hours were cut-rather thanthe reverse. He also testified that he sought additionalhours from Taki and Iwabuchi unsuccessfully and thaton no occasion had he asked for a change in his workhours to accommodate his new school schedule. Takitestified, in opposition to Gutierrez, that Gutierrez and asecond individual, whose name she recalled only as"Phillips," each requested a reduction in hours to accom-modate an academic schedule.Taki testified without contradiction that it was impos-sible to work as a busboy on the luncheon shift if onewas not available until 11:30 each morning. Further, Gu-tierrez testified that when he attended school previouslyhe had only worked part time. Only when he finishedthat earlier academic session had Taki asked him to workadditional hours.Conceding to the General Counsel his argument con-cerning potential animus toward Gutierrez by Taki, Ifind the evidence is insufficient to sustain the GeneralCounsel's burden of proof that Gutierrez' hours were cutby Respondent as a result of that animus. The records ofGutierrez' school attendance, as stipulated by the Gener-al Counsel, indicated that he commenced attendance onSeptember 10, 1979, the date the new schedule reducinghis hours was posted. The evidence is uncontradictedand I find that the hours Gutierrez attended were incon-sistent with lunch shift work. It was Gutierrez' lunch-shift hours that were eliminated.Thus, I find the General Counsel's claim of discrimina-tory treatment, which supposedly occurred before Gu-tierrez determined to resume his schooling, completelyimpeached by the fact that Gutierrez commenced hisschooling simultaneously with the posting of the sched-ule which call for a reduction in Gutierrez' hours. Gu-tierrez' testimony was also impeached by school attend-ance records which contradict his testimony that it wasonly after his hours were reduced that he determined toing the date oi the o check cybha received. estahlishes this conversalion asoccurring lon September 6, 1974' Tlhis cvent is discussed in greater detail, rupru.:' (iutierrez testified that Manuel Lopez' hours were alsoi cut at thesaile tinie 'Ihe General Counlsel, how ever, has niot alleged this reductionill hourS, a; a iilailtiol l tf Ihe Act inor was it litigated216 "RIESTAURAN1 HORIKANVA"attend school. Gutierrez' recollection of these eventsbeing plainly incorrect, I further conclude that Taki'stestimony that Gutierrez asked for the reduction in hoursmust be credited over the general denial of Gutierrezthat he did not ask for special consideration because ofschool. Accordingly, I find that his reduction in hourswas based on his school schedule, an action consistentwith Gutierrez' earlier school attendance. I find the re-duction in hours therefore free from any possible animusbased upon Gutierrez' disagreement with Taki concern-ing the Iwabuchi/Leyba events. Accordingly, I shall dis-miss this aspect of the complaint.D. The Alleged 8(a)(5) ViolationThe General Counsel seeks, as a remedy for the al-leged unfair labor practices, a bargaining order predicat-ed upon the allegation that the majority of employees inthe unit had designated and selected the Union as theirrepresentative. The General Counsel does not contend,nor does the case law support, the proposition that a bar-gaining order would be appropriate if the Union at notime represented a majority of employees. Thus, thethreshold issue to be considered is whether or not theUnion had obtained a majority in any relevant period.The General Counsel submitted 21 union authorizationcards which it contends were effective on or before June6, 1979. Even asuming, arguerndo, all 21 authorizationcards are valid. the unit must not consist of more than 41employees on June 6, 1979, to preserve the GeneralCounsel's claim of union majority status.:'The General Counsel contends on brief that therewere 40 employees in the bargaining unit on June 6. Re-spondent submitted evidence that 49 employees were inthe bargining unit as of that date. Included among the 49is employee Tziazo Takuda who was apparently hired onJune 3, 1979. The General Counsel contends that, inas-much as Tokuda's name was not on the preelection listof employees which contained an eligibility cutoff dateof June 7, 1979, "his inclusion in the unit on June 6,1979, is highly suspect." The General Counsel's suspi-cions aside, there is no evidence which indicates thatTokuda was not employed on June 6, 1979. 1 find thefact that Tokuda's name was omitted from the voter listinsufficient standing alone to rebut the documentary evi-dence of his employmentl .Accordingly, I find Tokudais appropriately in the unit.The General Counsel would also exclude from Re-spondent's unit of 49 employees employees Jiro Robin-son and Kazuko Harrell. Inasmuch as I have found theseindividuals to be supervisors, supra, I agree and excludethem from the unit. The General Counsel also seeks toexclude from the unit kitchen chef Tanaka, teppan chefNaito, and sushi chef Oba. It further seeks to excludekitchen second chef Noritake, teppan room second chefUeda, and second dining room waitress Shinohara.30 The General counsel %elrteld June 6. Iq71, aipparenll5a, iIts rnlltfavorable date for the establishing of I na m;la ritv it appearsi h Iti o In Iother date did Ihe Unionl haic a rnll jorit1' It should he ntied Ihe lbjeLtiloIs filed 5 the Chlihrging tlari In thi scase include an illegali( n that the telgihlllt list conrailned errior, idomissions\With respect to the second chefs and the seconddining room waitress, the record reflects only that theseindividuals attend the weekly section head meetings andthat they receive annual bonuses 1.6, 1 7, and 4.6 timesgreater then general employees, respectively. The recordis essentially devoid of any other evidence concerningtheir status as supervisory employees. Further, at no timeduring the hearing did the General Counsel contend thatthese employees were supervisors. Where one party as-serts that employees have supervisory status, the burdenof proof is upon that party. Here, the General Counselhas failed to adduce sufficient evidence to prove that thesecond kitchen chef, the second teppan room chef, or thesecond waitress is a supervisor within the meaning of theAct. Their titles, the relative magnitude of the annualbonus, and the fact that they attend what may be charac-terized as management meetings are not sufficient orcvCen close to sufficient to cloak any or all of these indi-¥iduals with supervisory status. Accordingly, I concludethat they are not supervisors and they must he includedin the unit for purposes of testing the Union's majority. 32The evidence with respect to the supervisory status ofthe kitchen chef, the teppan chef, and the sushi chef issomewhat greater than those of their seconds. Each chefis salaried and receives a bonus from 2.6 to 7 times great-er than general employees receive. They, too, attend thesection head meetings. The chefs' supervisory status wasnot litigated at the hearing inasmuch as their supervisorystatus was first contended by the General Counsel onbrief. Nevertheless, the record contains references to in-cidents in which the chefs have directed employees as tocertain tasks or have been associated with requests forwage increases. The record, ho\ excr, is insufficient tofind that any one of the chefs has any of the required in-dicia of supervisory authority set forth in Section 2(11)of the Act, In view of the General Counsel's burden ofproof in this area, I am unable to find in this record thatany of them are supervisors within the meaning of theAct and. accordingly, I am unable to exclude them fromthe unit,""The General Counsel has sought to exclude 9 individ-uals from Respondent's June 6, 1979. list of 49 unit em-ployees. As previously found, employees 1arrell andRobinson are supervisors and will be excluded from theunit. The remaining proposed exclusions of the GeneralCounsel have been found to he without merit. Accord-ingly, I find that the unit on June 6. 1979, contained 47employees. Thus, assuming the validity of the 21 authori-zation cards proffered as effective on June 6, 1979, theGeneral Counsel has failed to prove that the Union hadbeen designated by a majority of employees in the unitThe General Counsel has failed to prove the Union'sma ority as of June 6 or of any other date during the rel-cxant period Accordingly, it is unnecessary to determinecwhether or not the authorization cards submitted werevalid for the purpose offered This is so because, even ift Th' I l'1Hldlul d l ll'I ' I(f Id Ullhollt thal]Cng¢ I III,' Jul} 1l'7t) eleC tion\t , h.hil the pirtie es Itiered Hit .i si.tlpulallr as pari of the eclec IOilaigrt'elmcil that cef'$ ttere not NuIperlsirx .iiit tan reh celigible o 'ole inihc liccolll, the (itlierial C'ouinwel corrct]\ a.issertx tlhd t t ;h a *ipilar o11IS IT h alldlin III... 11 tie217 DECISIONS OF NATIONAL LABOR RELATIONS BOARDall cards were valid, in light of my findings concerningthe size of the unit, at no time could the Union have rep-resented a majority of employees. Therefore, I find it un-necessary to make any findings with respect to the valid-ity of authorization cards.Having found that at no time did the Union representa majority of employees, I further find it unnecessary todecide whether or not the quantum of unfair labor prac-tices committed by Respondent and their potentialimpact on any subsequent election render the holding ofa new election impossible and require a bargaining order.This is so because the General Counsel does not contendthat a bargaining order would be appropriate unless amajority was obtained by the Union at an appropriatetime. Accordingly, I shall not direct a bargaining orderand I shall dismiss the 8(a)(5) allegation of the complaint.IV. THI RI MFI)DYHaving found that Respondent engaged in certainunfair labor practices, I shall recommend that it ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the purposes of the Act.Having found that Respondent has terminated the em-ployment of employee Lucy Teru Kubota because of herprotected concerted activities in v iolation of Section8(a)(1) of the Act, and employee Rosario Leyba becauseof his union activities in violation of Section 8(a)(3) and(1) of the Act, I shall order Respondent to offer eachemployee immediate and full reinstatement to his or herformer position of employment or, if said position nolonger exists, to a substantially equivalent position, with-out prejudice to any seniority or other rights and privi-leges to which he or she had been entitled, discharging,if necessary, any replacements hired after the date of hisor her discharge. I shall order Respondent to make eachemployee whole for any loss of earnings he or she mayhave suffered by reason of its discrimination against himor her by payment to him or her of a sum equal to thatwhich normally would have been earned from the dateof the discharge to the date reinstatement is offered, lessnet earnings during the period. Backpay shall be comput-ed in the manlier described in F. W. Woolworth Companty,90 NLRB 289 (1950), together with interest calculated inaccordance with the policy of the Board set forth inFlorida Steel Corporation, 231 NLRB 651 (1977), OlympicMedical Corporation, 250 NLRB 11 (1980): see also sFirPlumbing & Heating Co., 138 NLRB 716 (1962).Inasmuch as the violations found herein involve seri-ous misconduct involving a significant number of em-ployees, I find that the nature and extent of Respondent'sunfair labor practices go to the heart of the Act. Accord-ingly, I shall order Respondent to cease and desist fromviolating the Act in any other manner. Ilickmott Foods,Inc., 242 NLRB 1357 (1979).V. 'I H1 UNION'S OBJH CT IONSTimely objections to the election were filed by theUnion and served upon Respondent. The majority of theobjections, general in nature, addressed the contentionsalleged in the complaint which occurred between thefiling of the petition and the date of the election. Theseobjections addressed the conduct which I have foundboth to have occurred between the filing of the petitionand the election and to have violated Section 8(a)(1) ofthe Act. Other objections had no evidence offered intheir support.Thus, for the reasons set forth in my unfair labor prac-tice analysis, I find the Union's Objections 1-6, 9-11, 14,15, 17, and 18 to be meritorious. I recommend they besustained. Dal-Tex Optical Company, Inc., 137 NLRB1782 (1962). Objections 8, 12, 13, 16, and 19 had no evi-dence offered in their support and are therefore withoutmerit. I recommend that they be overruled.The remaining objections, were they to be resolved,would unnecessarily burden and delay this Decision andwould not affect the result inasmuch as the unfair laborpractices found above with the parallel objections consti-tute more than sufficient grounds to direct a new elec-tion. Accordingly, I decline to rule on Objections 7 and20. These objections were litigated as objections only.The contentions are not included in my unfair laborpractice analysis, supra.34In view of my recommendations with respect to theenumerated objections above, it is recommended that theresults of the election held on July 20, 1979, be set asideand that Case 21-RC-15974 be remanded to the Region-al Director for Region 21 for the purpose of conductinga new election at such time as he deems the circum-stances permit the free choice of bargaining representa-tion.Further, having found the conduct of the employerprecluded a fair election, and upon the request of theUnion, I shall recommend that the Regional Director in-clude in the notice of election to be issued in this matterthe following paragraph pursuant to the Board's Deci-sion in The Lu/kin Rule Company, 147 NLRB 341 (1964):NOTICE TO ALL VOTERSThe election conducted on July 20, 1979, was setaside because the National L abor Relations Boardfound that certain conduct of the Employer inter-fered with the employees' exercise of a free and rea-soned choice. Therefore, a new election will beheld in accordance with the terms of this notice ofelection. All eligible voters should understand thatthe National Labor Relations Act, as amended,gives them the right to cast their ballots as they' seefit, and protects them in the exercise of this right,free from interference by any of the parties.Upon the foregoing findings of fact, and the entirerecord herein, I make the following:CON I USIONS o1 LAw1. Respondent is an employer engaged in commerce,itthin the meaniing of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.t ()hiccliO17 ,allege, ithit 1ic ttxtird(' prcel tic onI 1otitc Aas partial''coered dluring the timelnl hfir the Ctic1.tri, (O)h)ccti,, 2 allcge, certairIllrl,r ct.l l111ll·lT shN RCt."~l, llcIllt IIr its ciTlr1[llgll ll.,ltcr.tl218 "RESTAURANT HORIKAWA"3. Respondent has violated Section 8(a)(l) of the Actby interfering with, restraining, and coercing its employ-ees in the exercise of the rights guaranteed in Section 7of the Act and by unlawfully discharging employeeLucy Kubota for engaging in protected concerted activi-ty.4. Respondent has violated Section 8(a)(3) and (1) ofthe Act by unlawfully discharging employee RosarioLeyba because of his remarks concerning the Union.5. The unfair labor practices specifically found aboveare unfair labor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.6. Respondent has not engaged in any other violationsof the Act, except as specifically found above.On the basis of the foregoing findings of fact and con-clusions of law, and upon the entire record in this case,and pursuant to Section 10(c) of the Act, I hereby issuethe following recommended:ORDER:15The Respondent, G.T.A. Enterprises, Inc.. d/b/a"Restaurant Horikawa," Los Angeles. California, its offi-cers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Interrogating employees about their union activi-ties, the union activities of other employees. or employ-ees' opinions concerning the Union.(b) Interrogating employees about how they intend tovote in an election to determine whether or not a unionshould represent them.(c) Engaging in surveillance of employees' union activ-ity or creating the impression that their activities areunder surveillance.(d) Threatening employees that they might lose theirjobs, might be unable to work, or might suffer reductionin benefits or other terms and conditions of employment.should the Union win a NLRB election or otherwise bedesignated as the employees' representative.(e) Granting employees additional unpaid time off inorder to influence employees to vote against the Union.(f) Threatening to have employees deported or threat-ening to get even with employees because of their activi-ties or sympathies on behalf of the Union.(g) Threatening employees with physical harm or actu-ally striking, grabbing, or pushing employees because oftheir activities or sympathies on behalf of the Union.(h) Soliciting employee grievances while creating theimpression that such grievances will be remedied inorder to discourage employee support for the Union.(i) Promising employees increased benefits such asdental insurance in order to discourage employee supportfor the Union.0) Confiscating union literature from employees orprohibiting employees from taking union literature fromunion supporters on public property.35 In the evenl no esceptions are filed as pro% ided hN Se, 102 46 ofthe Rules and Regulations of the National L ahor Relations Board, Ihefindings. conclusions, and recommended Order herein shalll a pro idcdin Sec 102 4R of Ihe Rules and Regulatrlns. he adopted b Ih e Board andbecome its findings. conclusions. and ()rder. ard all obhlclcron theretoshall be deemed waived for all purposes(k) Scheduling employee meetings so as to prevent em-ployee attendance at union meetings.(I) Discharging employees because they ask questionsconcerning benefits if the Union were to represent em-ployees or because employees act in concert with othersto protest Respondent's unfair labor practices.(m) In any other manner interfering with, restraining,or coercing employees in the exercise of their rights toself-organization, to form, join, or assist labor organiza-tions, to bargain collectively through representatives oftheir own choosing, or to engage in other concerted ac-tivities for the purpose of collective bargaining or othermutual aid or protection as guaranteed in Section 7 ofthe Act, or to refrain from any or all of such activities.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a) Offer to Lucy Kubota and Rosario Leyba immedi-ate and full reinstatement to their former jobs or, if suchjobs are no longer available, to substantially equivalentpostions, without prejudice to their seniority or anyother rights and privileges, discharging, if necessary. anyreplacements hired after the date of their unlawful dis-charges.(b) Make the employees named above whole for anyloss of earnings which they may have suffered by virtueof the discrimination against them by paying them anamount equal to what they would have earned from thedate of their discharge to the date that they are offeredreinstatement with appropriate interest. Such sums are tobe computed in the manner set forth in the section of thisDecision entitled "The Remedy."(c) Preserv e and. upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay dueunder the terms of this Order.(d) Post at its Los Angeles, California, facility copiesof the attached English language notice marked "Appen-dix""6and its Japanese, Korean, and Spanish languageversions.37Copies of said notices, on forms provided bythe Regional Director for Region 21, after being dulysigned by its authorized representative, shall be postedimmediately upon receipt thereof and be maintained for60 consecutive days therafter, in conspicuous places, in-cluding all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered, de-faced, or covered by any other material.:tt In the ,il thai ti hi () Order is renforced hs a Judgmernt of a LnitedStates Cotlurt oif Appc;l,. the ,,ords In the notlice reading "Posted h,Order of the Ntionall l,ahor Rclatllns HBoard" shall read "Pt s.ted Pul ru-ant Io ai Judgnmenl of the rrllued States I'.ourt of Appeials Itnfircing an()rder of' the Natonil[l I.thor Relatiots Board "I7 Ihe p.rllte slpulated ihat, in tht' es etll a renledlal notllce is appro-priate. it should alppea.r in tIhe inghlsh. Spanish. Japaiesc, arid K oreanlanguages In ;xgrcrment with the parties I anli olilrln:ecd that. hccaltlc asigititcanit portion of Respondcntit cmploeccs speak )ll) one 'I theahir,. i llalgta is. It is rlccesar anrid iapprlpriate tIhlt noticeL, he printedanlli pJosteti l .'l aC I1 lllgiti gC 5orlhrgdC; n'til nrrS, l.1/1/ .n( ,221 N II t230 ( I '9h)219 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(e) Notify the Regional Director for Region 21, inwriting, within 20 days from the date of this Order, whatsteps have been taken to comply herewith.IT IS FURTHER RECOMMENDF.D that the Union's objec-tions to the election be sustained, and the results of theelection be set aside and that Case 21-RC-15974 be re-manded to the Regional Director for Region 21, consist-ent with the recommendations contained in the portionof this Decision entitled "The Union's Objections."220